EXHIBIT 10.1

 

EXECUTION COPY

 

 

 

$500,000,000

 

CREDIT AGREEMENT

dated as of

 

September 21, 2018

 

among

 

THE JONES FINANCIAL COMPANIES, L.L.L.P. and

EDWARD D. JONES & CO., L.P.,
as Borrowers

 

The Lenders Party Hereto,

 

FIFTH THIRD BANK AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

___________________________

 

JPMORGAN CHASE BANK, N.A., FIFTH THIRD BANK and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

Page

ARTICLE I

Definitions

Section 1.01

Defined Terms1

 

Section 1.02

Classification of Loans and Borrowings25

 

Section 1.03

Terms Generally26

 

Section 1.04

Accounting Terms; GAAP26

 

Section 1.05

Pro Forma Calculations26

 

Section 1.06

Statement or Certificate by any Officer27

 

ARTICLE II

The Credits

Section 2.01

Commitments27

 

Section 2.02

Loans and Borrowings27

 

Section 2.03

Requests for Revolving Borrowings28

 

Section 2.04

[Reserved].29

 

Section 2.05

Swingline Loans29

 

Section 2.06

Uncommitted Swingline Loans31

 

Section 2.07

Funding of Loans33

 

Section 2.08

Interest Elections34

 

Section 2.09

Termination and Reduction of Commitments35

 

Section 2.10

Repayment of Loans; Evidence of Debt36

 

Section 2.11

Voluntary Prepayment of Loans37

 

Section 2.12

Calculation of Loan Value; Mandatory Prepayments37

 

Section 2.13

Fees38

 

Section 2.14

Interest39

 

Section 2.15

Alternate Rate of Interest40

 

Section 2.16

Increased Costs41

 

Section 2.17

Break Funding Payments43

 

Section 2.18

Taxes43

 

Section 2.19

Payments Generally; Pro Rata Treatment; Sharing of Set-offs47

 

Section 2.20

Mitigation Obligations; Replacement of Lenders48

 

Section 2.21

Defaulting Lenders49

 

Section 2.22

Incremental Commitments51

 

ARTICLE III

Representations and Warranties

Section 3.01

Representations and Warranties of the Borrowers52

 

i

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

Conditions

Section 4.01

Effective Date56

 

Section 4.02

Each Credit Event58

 

ARTICLE V

Covenants of the Borrowers

Section 5.01

Affirmative Covenants (Borrowers)58

 

Section 5.02

Affirmative Covenants (EDJ)63

 

Section 5.03

Negative Covenants (Borrowers)63

 

Section 5.04

Financial Covenants73

 

ARTICLE VI

Events of Default

Section 6.01

Events of Default73

 

ARTICLE VII

[Reserved]

ARTICLE VIII

The Administrative Agent and Co-Syndication Agents

Section 8.01

Authorization and Action76

 

Section 8.02

Administrative Agent’s Reliance, Indemnification, Etc.78

 

Section 8.03

Posting of Communications79

 

Section 8.04

The Administrative Agent Individually81

 

Section 8.05

Successor Administrative Agent81

 

Section 8.06

Acknowledgements of Lenders82

 

Section 8.07

Collateral Matters83

 

Section 8.08

Certain ERISA Matters83

 

ARTICLE IX

Miscellaneous

Section 9.01

Notices85

 

Section 9.02

Waivers; Amendments86

 

Section 9.03

Expenses; Indemnity; Damage Waiver87

 

Section 9.04

Successors and Assigns89

 

Section 9.05

Survival92

 

Section 9.06

Counterparts; Integration; Effectiveness93

 

ii

 

--------------------------------------------------------------------------------

 

 

Section 9.07

Severability93

 

Section 9.08

Right of Set off93

 

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process93

 

Section 9.10

WAIVER OF JURY TRIAL94

 

Section 9.11

Headings94

 

Section 9.12

Confidentiality95

 

Section 9.13

Interest Rate Limitation96

 

Section 9.14

USA PATRIOT ACT96

 

Section 9.15

No Fiduciary Duty96

 

Section 9.16

Acknowledgement and Consent to Bail-In of EEA Financial Institutions96

 

 

SCHEDULES:

Schedule 1.01 – Eligible Assets

Schedule 2.01 – Commitments

Schedule 3.01(q) – Filing Offices

Schedule 5.03(a) - Liens

Schedule 5.03(b) – Debt

Schedule 5.03(g) – Investments

Schedule 5.03(h) – Sale and Leasebacks

Schedule 5.03(i) – Transactions with Affiliates

Schedule 5.03(k) – Restrictive Agreements

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Financial Covenant Computations

Exhibit C – Form of U.S. Tax Certificate

Exhibit D – Form of Borrowing Request

Exhibit E – Form of Interest Election Request

Exhibit F – Form of Note

Exhibit G – Form of Security Agreement




iii

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT dated as of September 21, 2018, among THE JONES FINANCIAL
COMPANIES, L.L.L.P., a Missouri limited liability limited partnership (“JFC” or
“Parent”), EDWARD D. JONES & CO., L.P., a Missouri limited partnership (“EDJ”,
and together with JFC, collectively, the “Borrowers”, or each individually, a
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), FIFTH THIRD BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-syndication agents (the
“Co-Syndication Agents”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I
Definitions

Section 1.01Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR” means the highest of (i) the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City (the “Prime Rate”), (ii) the Federal Funds Effective Rate from
time to time plus 0.50%, (iii) the Overnight Bank Funding Rate and (iv) the
Eurodollar Rate for a one month Interest Period  on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%; provided
that, for the purpose of this definition, the Eurodollar Rate for any day shall
be based on the Screen Rate (or if the Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day.  Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate, the Overnight Bank Funding Rate or such Eurodollar
Rate shall be effective as of the opening of business on the day of such change
in the Prime Rate, the Federal Funds Effective Rate, the Overnight Bank Funding
Rate or such Eurodollar Rate, respectively.  If ABR is being used as an
alternate rate of interest pursuant to Section 2.15 hereof, then ABR shall be
the greatest of clauses (i), (ii) and (iii) above and shall be determined
without reference to clause (iv) above.  For the avoidance of doubt, if the ABR
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.  

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

“ABR Loans” means Loans the rate of interest applicable to which is based upon
the ABR.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder and under the other Credit
Documents, together with any of its successors and assigns.  

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

1

 

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the applicable Borrower in the exercise of its
reasonable business judgment equal to the amount, if any, that would be payable
by such Borrower or any of its Subsidiaries to its counterparty to such Hedge
Agreement in accordance with its terms as if (a) such Hedge Agreement was being
terminated early on such date of determination, (b) such Borrower or such
Subsidiary was the sole “Affected Party” and (c) such Borrower was the sole
party determining such payment amount pursuant to the provisions of the ISDA
Master Agreement or other agreement, if any, governing such Hedge Agreement.

“Anti-Corruption/Anti-Money Laundering Laws” means all laws, rules and
regulations of any jurisdiction applicable to any Borrower or any of their
respective Subsidiaries from time to time concerning or relating to bribery,
corruption or anti-money laundering.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, (a) with respect to EDJ, (i) in the case
of any Federal Funds Rate Loan or Eurodollar Loan that is an Unsecured
Borrowing, a rate per annum equal to 0.90%, (ii) in the case of any Federal
Funds Rate Loan or Eurodollar Loan that is a Secured Borrowing, a rate per annum
equal to 0.775% and (iii) in the case of any Facility Fee payable hereunder by
EDJ, a rate per annum equal to 0.10% and (b) with respect to JFC, in the case of
any ABR Loan or Eurodollar Loan, or with respect to any Facility Fee payable
hereunder by JFC, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Loans”, “Eurodollar Loans” or “Facility Fee”, as
the case may be, based upon the Pricing Level as set forth below:

Applicable Rate for JFC

Pricing Level

Leverage Ratio

Eurodollar Loans

ABR Loans

Facility Fee

I

≤ 10%

1.00%

0.00%

0.125%

II

> 10%, but ≤ 20%

1.10%

0.10%

0.15%

III

> 20%, but ≤ 30%

1.30%

0.30%

0.20%

IV

> 30%

1.50%

0.50%

0.25%

 

For purposes of the foregoing, changes in the Applicable Rate resulting from
changes in the Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 5.01(a)(ii) or
Section 5.01(a)(iii) and shall remain in effect until the next change to be
effected pursuant to this paragraph.  If any financial statements referred to
above are not delivered within the time periods specified in Section 5.01(a)(ii)
or Section 5.01(a)(iii), as

2

 

--------------------------------------------------------------------------------

 

 

applicable, then, until the date that is three Business Days after the date on
which such financial statements are delivered, the highest rate set forth in
each column of the pricing grid set forth above shall apply.  In addition, at
all times when an Event of Default shall have occurred and be continuing, the
highest rate set forth in each column of the pricing grid set forth above shall
apply.  Each determination of the Leverage Ratio pursuant to the pricing grid
set forth above shall be made in a manner consistent with the determination
thereof for purposes of Section 5.04(a)(i).

“Applicable Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, Applicable Swingline Exposure and Uncommitted Swingline Exposure at such
time.

“Applicable Swingline Exposure” means, with respect to any Lender at any time,
the sum of (x) its Applicable Percentage of the total Swingline Exposure at such
time related to Swingline Loans other than any Swingline Loan made by such
Lender in its capacity as Swingline Lender, if any and (y) the aggregate
principal amount of all Swingline Loans made and held by such Lender in its
capacity as Swingline Lender then outstanding (for the avoidance of doubt,
without duplication of any participation interest in such Swingline Loan held by
such Swingline Lender), if any.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

“Authorized Officer” shall mean the managing partner, any general partner, any
principal, any treasury manager, the president, the chief executive officer, the
chief financial officer, the principal accounting officer, the treasurer or the
controller (or any other officer,  partner or other authorized signatory so
designated by any of the foregoing) of any Borrower that has or have delivered a
customary incumbency certificate to the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

3

 

--------------------------------------------------------------------------------

 

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law affecting creditors’
rights or any other or similar proceedings seeking any stay, reorganization,
arrangement, composition or readjustment of obligations or indebtedness.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) Revolving Loans of the same Type, made to the same
Borrower, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan or (c) an Uncommitted Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

4

 

--------------------------------------------------------------------------------

 

 

“Broker-Dealer Subsidiary” means any Subsidiary of the Parent that is a
“registered broker and/or dealer” under the Securities Exchange Act or under any
similar foreign law or regulatory regime established for the registration of
brokers and/or dealers of securities.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person; provided, however, that, for the avoidance of doubt, any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as an operating lease and not a
Capital Lease.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or Canada or any agency
thereof maturing within one hundred twenty (120) days from the date of
acquisition thereof, (b) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either S&P or Moody’s, (c) certificates of
deposit maturing no more than three hundred sixty-five (365) days (or three
hundred sixty-six (366) days in a leap year) from the date of creation thereof
issued by commercial banks incorporated under the laws of the United States or
Canada, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a long term deposit rating of “A3” or “A-” (or its
equivalent) or better by a nationally recognized rating agency, (d) time
deposits maturing no more than one hundred twenty (120) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations (i) each having a long term deposit rating of “A3” or “A-” (or its
equivalent) or (ii) each having membership either in the FDIC or CDIC; provided
that, with respect to subsection (ii) only, (x) such time deposits shall be
limited to $250,000 (or the applicable insurance threshold if different) with
each commercial bank or savings bank or savings and loan association having
membership in the FDIC and (y) such time deposits shall be limited to $100,000
(or the applicable insurance threshold if different) with each commercial bank
or savings bank or savings and loan association having membership in the CDIC,
(e) repurchase obligations with a term of not more than one hundred twenty (120)
days for underlying securities of the types described in clause (a) above
entered into with a Lender or a bank meeting the qualifications described in
clause (c) above, and (f) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(a) through (e) above.

“CDIC” means the Canada Deposit Insurance Corporation or any successor entity.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the

5

 

--------------------------------------------------------------------------------

 

 

following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means any of the following:

(a)

Current Owners shall collectively cease to, directly or indirectly, (i) own and
control at least 51% of the outstanding equity interests of the Parent owned by
them on the Effective Date or (ii) possess the right to elect (through contract,
ownership of voting securities or otherwise) at all times the managing partner
(or similar designation) of the Parent and to direct the management policies and
decisions of the Parent;

(b)

any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 as in effect on the Effective Date) other than
Current Owners shall have acquired a greater beneficial ownership in the
Parent’s voting equity interests than that held collectively by Current Owners;

(c)

the Parent shall cease to, directly or indirectly, own and control 100% of each
class of the outstanding equity interests of EDJ; or

(d)

there shall have occurred under any indenture, credit agreement or other
instrument evidencing Debt of the Parent or any of its Subsidiaries (other than
swap contracts and surety bonds and similar instruments) any “change of control”
or similar provision (as set forth in the indenture, credit agreement or other
evidence of such Debt) obligating the Parent or any of its Subsidiaries to
repurchase, redeem or repay all or any part of the Debt provided for therein.

“Chapter 100 Transaction” means any sale and lease-back transaction now,
heretofore or hereafter entered into by any Subsidiary of the Parent with St.
Louis County, Missouri, pursuant to Chapter 100 of the Revised Statutes of the
State of Missouri, or with any other jurisdiction with a similar statute,
pursuant to such statute, including the granting of any Lien encumbering such
Subsidiary’s leasehold interest in and to any property subject to any such
sale-leaseback transaction or any other rights of such Subsidiary in connection
therewith.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Uncommitted Swingline Loans.

6

 

--------------------------------------------------------------------------------

 

 

“Co-Syndication Agents” has the meaning assigned to such term in the preamble to
this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property and assets of EDJ with respect to which a Lien
is purported to be granted in favor of the Administrative Agent pursuant to a
Security Document.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans and
Uncommitted Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$500,000,000.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Tangible Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of EDJ and its
Subsidiaries under intercompany partnership capital at such date minus the
amount of all intangible items included therein, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks, brand names and write-ups of assets (other than non-cash gains
resulting from mark to market adjustments of securities positions made in the
ordinary course of business) (but only to the extent that such items would be
included on a consolidated balance sheet of EDJ and its Subsidiaries in
accordance with GAAP).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
stated balance sheet amount of all Debt of the Parent and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, but (i) excluding
operating leases and Ordinary Course Operating Debt and (ii) notwithstanding the
foregoing or anything else to the contrary set forth herein, including any Debt
that has the effect of increasing regulatory capital of such Person as reflected
in any financial statement of such Person (including the footnotes thereto).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means (i) this Agreement, (ii) the Notes and (iii) the
Security Documents, in each case as amended, restated, supplemented or otherwise
modified.

“Current Owners” means collectively all of the general partners of the Parent as
of the date of this Agreement.

7

 

--------------------------------------------------------------------------------

 

 

“Customer Asset” means any asset that has been designated as a “Customer Pledged
Eligible Asset” by DTC (pursuant to the direction of EDJ).

“Customer Loan” means, at any date, any Loan which has been designated by EDJ in
writing pursuant to Section 2.03 or Section 2.05(b), as the case may be, as a
“Customer Loan”. Notwithstanding anything herein to the contrary, a Loan may not
be designated or redesignated, as the case may be, as a Customer Loan to the
extent that such designation or redesignation would cause EDJ to violate any
law, rule or regulation applicable to it.

“Customer Loan Date” means, with respect to each Participant Account relating to
Customer Pledged Eligible Assets, the “Loan Date” established with the DTC for
such Participant Account.

“Customer Loan Deficiency” has the meaning assigned to such term in Section
2.12(a).

“Customer Pledged Eligible Asset” means any Customer Asset of the types listed
on Schedule 1.01 under “Customer Pledged Securities Only” that is an Eligible
Asset and that has been pledged by EDJ to the Administrative Agent for the
benefit of the Lenders to secure the obligations of EDJ in respect of a Customer
Loan pursuant to the terms of the Security Agreement and designated by DTC
(pursuant to the direction of EDJ) as a Customer Pledged Eligible Asset.

“Customer Secured Loans” means all Secured Loans that are Customer Loans.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all payment Obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
more than 60 days past due incurred in the ordinary course of such Person’s
business), (c) all payment Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all payment Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
Attributable Debt of such Person with respect to such Person’s Obligations in
respect of (i) Capital Leases and (ii) Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP), (f) all payment Obligations of such
Person as an account party under acceptance or similar facilities, (g)
[reserved], (h) all payment Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Guaranteed Debt of
such Person, (j) all non-contingent payment Obligations of such Person in
respect of letters of credit and (k) all indebtedness and other payment
Obligations referred to in clauses (a) through (j) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations; provided that, if such Person has not
assumed or otherwise become liable in respect of such Debt or other payment
Obligations, such indebtedness or payment Obligations shall be

8

 

--------------------------------------------------------------------------------

 

 

deemed to be in an amount equal to the fair market value of the property subject
to such Lien at the time of determination.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that, in the reasonable determination of
the Administrative Agent, (a) has failed, within three (3) Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Swingline Loans or Uncommitted
Swingline Loans or (iii) pay over to any Borrower any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after written request by
the Parent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Swingline Loans
and Uncommitted Swingline Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Parent’s receipt of such certification in form and substance satisfactory to the
Parent and the Administrative Agent, (d) has become, or the Lender Parent has
become, the subject of a Bankruptcy Event, or (e) has become, or whose Lender
Parent has become, the subject of a Bail-In Action.

“Deficiency” means a Customer Loan Deficiency or a Firm Loan Deficiency.

“Deficiency Notice” has the meaning assigned to such term in Section 2.12(a).

“dollars” or “$” refers to lawful money of the United States of America.

“DTC” means The Depository Trust Company, a New York limited purpose trust
company and a registered “clearing agency” under Section 17A of the Securities
Exchange Act of 1934, as amended, its nominee and their respective successors.

“DTC Instruction” has the meaning assigned to such term in Section 2.03(b).

“EEA Financial Institution” means (a) any credit institution or investment fund
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

9

 

--------------------------------------------------------------------------------

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assets” means, at any time, securities, of the types listed on
Schedule 1.01 and subject to the limitations provided therein.

“Environmental Laws” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
any binding judicial or agency interpretation, policy or guidance having the
force or effect of law and relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of harmful or deleterious substances.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, consultants’ fees, fines, penalties or
indemnities), of any Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that is a member of the controlled group of
the Parent, or under common control with the Parent, within the meaning of
Section 414 of the Internal Revenue Code or Section 4001 of ERISA.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of

10

 

--------------------------------------------------------------------------------

 

 

Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by any Borrower or any ERISA Affiliate from a multiple employer
plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (g) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Base Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the Eurodollar Base Rate shall be the
Interpolated Rate; provided, however, that notwithstanding the rate calculated
in accordance with the foregoing, at no time shall the Eurodollar Base Rate be
less than 0% per annum.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loans” means Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurodollar Base Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Event of Default” has the meaning assigned to such term in Article VI.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to any such
Recipient: (a) Taxes imposed on (or measured by) net income or franchise Taxes
by the jurisdiction (or any political subdivision thereof) under the laws of
which such Recipient is organized, in which its principal office is located or,
in the case of any Lender, in which its applicable lending office is located, or
that are Other Connection Taxes, (b) any branch profits Taxes or any similar
Taxes imposed by any jurisdiction (or any political subdivision thereof) in
which the Recipient is

11

 

--------------------------------------------------------------------------------

 

 

located or that are Other Connection Taxes, (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by any Borrower under Section
2.20(b)), any U.S. federal withholding Taxes resulting from any requirement of
law in effect on the date such Non-U.S. Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
applicable Borrower with respect to such withholding Taxes pursuant to Section
2.18, (d) Taxes attributable to such Recipient’s failure to comply with Section
2.18(f) and Section 2.18(e) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in Section
4.01(h).

“Facility Fee” means the facility fee payable pursuant to Section 2.13(a) at the
applicable Facility Fee Rate.  

“Facility Fee Rate” means, with respect to either Borrower, the applicable
facility fee rate per annum set forth in the definition of “Applicable Rate”
with respect to such Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“FDIC” means the Federal Deposit Insurance Corporation or any successor entity.

“Federal Funds Effective Rate” means, for any day, the rate (rounded upwards, if
necessary to the next 1/100 of 1%) calculated by the NYFRB based on such day’s
federal funds transactions by depositary institutions, as determined in such
manner as the NYFRB shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the NYFRB as the federal funds
effective rate; provided that if the Federal Funds Effective Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

“Federal Funds Rate” means the greatest of (a) the Federal Funds Effective Rate,
(b) the Overnight Bank Funding Rate and (c) the one-month Eurodollar Rate that
would be calculated as of such day for an Interest Period commencing two
Business Days later (or, if such day is not a Business Day, as of the next
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “Federal Funds Rate” means the rate for
a federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided further that, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate (including,
without limitation, because the Screen Rate is not available or published on a
current basis), for  a one-month Interest Period, then the Eurodollar Rate

12

 

--------------------------------------------------------------------------------

 

 

(referenced to in clause (c) above) shall equal the rate determined under clause
(a) above plus 0.10%; provided, further, however, that notwithstanding the rate
calculated in accordance with the foregoing, at no time shall the Federal Funds
Rate be less than 0% per annum.

“Federal Funds Rate Borrowing” means a Borrowing comprised of Federal Funds Rate
Loans.

“Federal Funds Rate Loans” means Loans the rate of interest applicable to which
is based upon the Federal Funds Rate.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Borrower.

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“Firm Asset” means any asset that has been designated as a “Firm Pledged
Eligible Asset” by DTC (pursuant to the direction of EDJ).

“Firm Loan” means, at any date, any Loan which has been designated by EDJ in
writing pursuant to Section 2.03 or Section 2.05(b), as the case may be, as a
“Firm Loan”. Notwithstanding anything herein to the contrary, a Loan may not be
designated  as a Firm Loan to the extent that such designation would cause EDJ
to violate any law, rule or regulation applicable to it.

“Firm Loan Date” means, with respect to each Participant Account relating to
Firm Pledged Eligible Assets, the “Loan Date” established with the DTC for such
Participant Account.

“Firm Loan Deficiency” has the meaning assigned to such term in Section 2.12(a).

“Firm Pledged Eligible Asset” means any Firm Asset of the types listed on
Schedule 1.01 under “Firm Pledged Securities Only” that is an Eligible Asset and
that has been pledged by EDJ to the Administrative Agent for the benefit of the
Lenders to secure the obligations of EDJ in respect of a Firm Loan or other
Secured Loan pursuant to the terms of the Security Agreement and designated by
DTC (pursuant to the direction of EDJ) as a Firm Pledged Eligible Asset.

“Firm Secured Loans” means all Secured Loans that are Firm Loans.

“Fiscal Year” means, with respect to any Borrower, a fiscal year of such
Borrower and its Consolidated Subsidiaries ending on the last day of December in
any calendar year.

13

 

--------------------------------------------------------------------------------

 

 

“FOCUS-II Report” means the Financial and Operational Combined Uniform Single
Report on Form X-17A-5 Part II.

“FOCUS-III Report” means the Financial and Operational Combined Uniform Single
Report on Form X-17A-5 Part III.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governing Body” means the managing partner or, if applicable at any time, the
executive committee, board of directors, board of governors, managing director
or directors, or other body or Person in a similar capacity having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust, limited liability company, limited
partnership or limited liability limited partnership.

“Governmental Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organization, court, instrumentality or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including any supra-national bodies
such as the European Union or the European Central Bank) and any self‑regulatory
organization as defined in Section 3(a)(26) of the Securities Exchange Act.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Guaranteed Debt” means, with respect to any Person, any payment Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the payment Obligation of a primary obligor
in respect of such Debt, (b) [reserved] or (c) any payment Obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, assets, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Debt shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranteed Debt is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument

14

 

--------------------------------------------------------------------------------

 

 

evidencing such Guaranteed Debt) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

“Hazardous Materials” means (a) petroleum or petroleum products, by‑products or
breakdown products, radioactive materials, asbestos‑containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Impacted Interest Period” has the meaning specified in the definition of
Eurodollar Base Rate.

“Increased Amount Date” has the meaning specified in Section 2.22(a).

“Incremental Amount” shall mean, at any time, the excess, if any, of (a)
$250,000,000 over (b) the aggregate amount of all Incremental Commitments
established prior to such time pursuant to Section 2.22 (provided that in
connection with any such increase, the Parent Sublimit shall be increased
proportionately).

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Lenders.

“Incremental Commitment” means any increased or incremental Commitment provided
pursuant to Section 2.22.

“Incremental Lender” means a Lender with a Commitment or an outstanding
Revolving Loan as a result of an Incremental Commitment.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Borrower under any Credit Document and
(b) Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(a).

“Information Memorandum” means the Confidential Information Memorandum dated
June 28, 2018 relating to the Borrowers and the Transactions.

“Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any Federal Funds Rate Loan
(other than a Swingline Loan or an Uncommitted Swingline Loan), the last day of
each calendar

15

 

--------------------------------------------------------------------------------

 

 

month, (b) with respect to any ABR Loan (other than a Swingline Loan or an
Uncommitted Swingline Loan), the last day of each of March, June, September and
December, (c) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (d) with respect to any Swingline Loan (other than an Intraday Swingline
Loan) or any Uncommitted Swingline Loan, the day that such Loan is required to
be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that

(i)

if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and

(ii)

any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period for which the Screen Rate is available for dollars) that is shorter than
the Impacted Interest Period; and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for dollars) that exceeds the Impacted
Interest Period, in each case, at such time.  When determining the rate for a
period which is less than the shortest period for which the Screen Rate is
available, the Screen Rate for purposes of clause (a) above shall be deemed to
be the overnight rate for dollars determined by the Administrative Agent from
such service as the Administrative Agent may select. Notwithstanding the
foregoing, in no event shall the Interpolated Rate be less than zero.  

“Intraday Swingline Loans” has the meaning assigned to such term in Section
2.05(d).

“IRS” means the United States Internal Revenue Service.

16

 

--------------------------------------------------------------------------------

 

 

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

“Investments” has the meaning assigned to such term in Section 5.03(g).

“Lead Arrangers” means JPMorgan Chase Bank, N.A., Fifth Third Bank and Wells
Fargo Securities, LLC.

“Lender Parent” means, with respect to any Lender, any Person of which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders and the Uncommitted Swingline Lenders.

“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Debt on such date to (b) Total Capitalization on such date.

“Lien” means any lien, security interest or other charge of any kind, or any
other type of preferential arrangement intended to have the effect of a lien or
security interest, including, without limitation, the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Loan Date” means, collectively, the Customer Loan Date and/or the Firm Loan
Date.

“Loan Value” means, as to any Pledged Eligible Asset at any time, the product of
(i) the Market Value of such Pledged Eligible Asset as most recently determined
by the Administrative Agent (which determination shall be conclusive absent
manifest error) and (ii) the relevant advance rate set forth in Schedule 1.01
and subject to the limitations provided therein; provided that, the Pledged
Eligible Assets shall be included in the calculation of Loan Value only to the
extent that the Administrative Agent (for the benefit of the Lenders) has a
valid and enforceable first priority perfected Lien and security interest
(subject to any Liens permitted herein) on such Pledged Eligible Assets.

“Loans” means the loans made by the Lenders to each Borrower pursuant to this
Agreement.  

“LP Offerings” means an issuance of limited partnership interests in Parent.

“Market Value” means, with respect to any Pledged Eligible Asset, the market
value thereof as reasonably determined by the Administrative Agent (which
determination shall be conclusive absent manifest error) based on pricing
information with respect to such Pledged Eligible Assets, as applicable,
reasonably available to the Administrative Agent for use in such determination
from Interactive Data Services Inc. or one or more other pricing services
selected

17

 

--------------------------------------------------------------------------------

 

 

by the Administrative Agent in its reasonable discretion (which pricing services
must be reasonable and customary for transactions of the type contemplated
hereby).  For the avoidance of doubt, Market Value is calculated by multiplying
the price as determined above for each such Pledged Eligible Asset times the
quantity thereof.

“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (a) the business, financial condition or results of operations
of such Borrower and its Subsidiaries, taken as a whole, (b) the rights and
remedies of the Administrative Agent or the Lenders under the Credit Documents,
taken as a whole or (c) the ability of such Borrower to perform its payment
obligations under the Credit Documents.

“Maturity Date” means September 21, 2023.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Measurement Period” means, except as otherwise expressly provided herein, each
period of four consecutive fiscal quarters of the applicable Borrower.

“Minimum TNW” means, at any time, $1,344,410,250.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage Indebtedness” means Debt incurred by any Borrower or any of their
Subsidiaries to finance or refinance the purchase or improvement of certain real
property of such Borrower or Subsidiary.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.20(b).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Notes” means the collective reference to any promissory note evidencing Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
6.01(f).  Without limiting the generality of the foregoing, the Obligations of
each Borrower under the Credit Documents includes the obligation to pay
principal, interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Borrower under any Credit
Document.

18

 

--------------------------------------------------------------------------------

 

 

“Ordinary Course Operating Debt” means (i) Debt incurred for operational
liquidity needs pursuant to lines of credit and other liabilities payable to
brokers, dealers, clearing organizations, clients and correspondents, and
liabilities in respect of securities sold but not yet purchased and Debt of EDJ,
in each case incurred in the ordinary course of the “broker-dealer” business of
the Broker-Dealer Subsidiaries, including Debt incurred in the ordinary course
of business to finance or secure the purchase or carrying of securities, the
provision of margin for forward, futures, repurchase or similar transactions,
the making of advances to customers, the establishment of performance or surety
bonds or guarantees, or in the nature of a letter of credit or letter of
guaranty to support or secure trading and other obligations incurred in the
ordinary course of business, (ii) accounts payable and accrued liabilities in
the ordinary course of business of EDJ and its Subsidiaries, (iii) notes, bills
and checks presented in the ordinary course of business by such Person to banks
for collection or deposit, (iv) all obligations of EDJ and its Subsidiaries of
the character referred to in this definition to the extent owing to EDJ or any
of its Subsidiaries and (v) Guaranteed Debt of EDJ arising in the ordinary
course of business pursuant to contract or applicable law, rule or regulation
with respect to the Obligations of other members of securities and commodities
clearinghouses and exchanges.

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust, limited
liability company, limited partnership or limited liability limited partnership
is organized.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Credit
Document).

“Other Taxes” mean any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.20).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Swingline Loans” means any Swingline Loans that are not Intraday
Swingline Loans.

“Parent”  has the meaning assigned to such term in the preamble to this
Agreement.

19

 

--------------------------------------------------------------------------------

 

 

“Parent Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, Swingline Exposure and Uncommitted Swingline Exposure, in each case, made
to the Parent, at such time.

“Parent Sublimit” means $200,000,000. For the avoidance of doubt, the Parent
Sublimit is part of, and not in addition to, the Commitments.  

“Participant” has the meaning set forth in Section 9.04(b)(vi).

“Participant Account” has the meaning set forth in the Security Agreement.

“Participant Register” has the meaning set forth in Section 9.04(b)(vi).

“Partnership Capital” means, with respect to any Person which is a partnership,
such Person’s partnership capital subject to mandatory redemption, net of
reserves for anticipated withdrawals and partnership loans, as determined in
accordance with GAAP.

“Patriot Act” has the meaning set forth in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:

(a)Liens for unpaid utilities and for taxes, assessments and governmental
charges or levies to the extent not yet due or otherwise not required to be paid
under Section 5.01(c);

(b)Liens imposed by law, such as landlords’, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
proceedings diligently prosecuted;

(c)pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation, unemployment insurance or other social security or
employment laws or regulations or similar legislation or to secure public,
statutory or regulatory obligations;

(d)deposits to secure the performance of bids, trade contracts and leases (other
than Debt), statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)Liens securing judgments for the payment of money not constituting a Default
under Section 6.01(g) or securing appeal or other surety bonds related to such
judgments;

20

 

--------------------------------------------------------------------------------

 

 

(f)easements, rights of way, covenants, zoning, use restrictions and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes;

(g)any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the business of any
Borrower or any of its Subsidiaries;

(h)banker’s liens, rights of set off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions in the
ordinary course of business;

(i)Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into in the ordinary course of business;

(j)Liens created by or resulting from any litigation or legal proceedings which
are being contested in good faith by the Parent or which involve claims against
the Parent that would not otherwise result in an Event of Default;

(k)deposits to secure (or in lieu of) any surety, stay, appeal or customs bonds;

(l)Liens incurred in the ordinary course of the settlement of securities
transactions;

(m)Liens securing obligations (other than obligations representing Debt for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of any Borrower or any of its
Subsidiaries; and

(n)any Liens arising in connection with any Chapter 100 Transaction.

“Permitted Liens” has the meaning set forth in the Security Agreement.

“Permitted Restricted Payments” has the meaning assigned to such term in Section
5.03(f)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
limited liability limited partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

21

 

--------------------------------------------------------------------------------

 

 

“Pledged Eligible Asset” means any Eligible Asset that has been pledged by EDJ
to the Administrative Agent for the benefit of the Lenders to secure obligations
of EDJ pursuant to the terms of the Security Agreement and designated by EDJ as
either a Customer Pledged Eligible Asset or a Firm Pledged Eligible Asset.

“Pledgee Account” has the meaning set forth in the Security Agreement.

“Prime Rate” has the meaning set forth in the definition of “ABR” herein.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulatory Net Capital” of any Person means the amount of net capital held by
such Person as a broker-dealer under Section 15(c)(3) of the Securities Exchange
Act and regulations promulgated thereunder (or under comparable statutes and
regulations of the applicable jurisdiction).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective controlling persons, directors, officers,
employees, agents, advisors and other representatives of such Person and such
Person’s Affiliates.

“Repurchase Obligation” means any obligation of a Borrower set forth in its
Organizational Documents to repurchase general partner, limited partner and
subordinated limited partner interests in the ordinary course of its business.

“Required Lenders” means, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have been terminated, the
Revolving Extensions of Credit then outstanding, subject to Section 2.21.

“Restricted Payments” has the meaning assigned to such term in Section 5.03(f).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans,
Swingline Exposure and Uncommitted Swingline Exposure at such time.

“Revolving Extensions of Credit” means as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding, (b) such Lender’s Applicable Percentage of
the aggregate principal amount of Swingline Loans then outstanding and (c) such
Lender’s Applicable Percentage of the aggregate principal amount of Uncommitted
Swingline Loans then outstanding.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

22

 

--------------------------------------------------------------------------------

 

 

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the Screen Rate as so determined would be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Secured Borrowing” means a Borrowing comprised of Secured Loans.

“Secured Loans” means Loans that are secured by Collateral in favor of the
Secured Parties.

“Secured Party” has the meaning assigned to such term in the Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

23

 

--------------------------------------------------------------------------------

 

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Security Agreement” means the Security Agreement dated as of the date hereof
among EDJ and the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit G, as the same may be amended, supplemented
or otherwise modified from time to time.  

“Security Documents” means the collective reference to the Security Agreement
and any other security agreement, document and instruments from time to time
executed and delivered to the Administrative Agent, pursuant to the terms of the
Credit Documents.  

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and no Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which any Borrower or any
ERISA Affiliate could reasonably have liability under Section 4069 of ERISA in
the event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair value of the property of such Person as
a going concern is (1) greater than the total amount of liabilities (including
contingent liabilities) of such Person and (2) not less than the amount that
will be required to pay the probable liabilities on such Person’s then existing
debts as they become absolute and due considering all financing alternatives,
ordinary operating income and potential asset sales reasonably available to such
Person; (b) such Person’s capital is not unreasonably small in relation to its
business or any undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that would be required to be included as a liability in respect of
such contingent obligations on a consolidated balance sheet of such Person and
its subsidiaries as determined in accordance with GAAP.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D).  Such reserve
percentage shall include those imposed pursuant to Regulation D.  Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

24

 

--------------------------------------------------------------------------------

 

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, limited partnership, limited liability limited
partnership, trust or estate of which (or in which) more than 50% of (a) the
issued and outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency),
(b) the interest in the capital or profits of such partnership, joint venture,
limited liability company, limited partnership or limited liability limited
partnership or (c) the beneficial interest in such trust or estate is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries.

“Supermajority Lenders” means, at any time, Lenders holding more than 75% of the
Commitments then in effect or, if the Commitments have been terminated, the
aggregate Revolving Extensions of Credit then outstanding, subject to Section
2.21.

“Surviving Debt” means Debt of any Subsidiary of any Borrower, other than Debt
of the type permitted under Section 5.03(b)(x), outstanding on the Effective
Date.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means each of JPMorgan Chase Bank, N.A., Fifth Third Bank and
Wells Fargo Bank, National Association, each in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Target” has the meaning set forth in Section 5.03(g).

“Tax Distributions” has the meaning assigned to such term in Section
5.03(f)(i)(A).

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Capitalization” means as of any date, the sum of (a) JFC’s Partnership
Capital and (b) without duplication, Consolidated Total Debt.

“Transactions” means the execution, delivery and performance by each Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof.

25

 

--------------------------------------------------------------------------------

 

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate, the ABR or the Federal Funds
Rate.

“Uncommitted Swingline Exposure” means, at any time, the aggregate principal
amount of all Uncommitted Swingline Loans outstanding at such time.  The
Uncommitted Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Uncommitted Swingline Exposure at such time.

“Uncommitted Swingline Lender” means any Lender that has made an Uncommitted
Swingline Loan which remains outstanding, in its capacity as a lender of
Uncommitted Swingline Loans hereunder.

“Uncommitted Swingline Loan” means a Loan made pursuant to Section 2.06.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“Unsecured Borrowing” means a Borrowing comprised of Unsecured Loans.

“Unsecured Loans” means Loans that are not Secured Loans.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Certificate” shall have the meaning set forth in Section
2.18(f)(ii)(D).

“Withholding Agent” means each Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”), by Type (e.g., a “Eurodollar Loan”) or by
Security (e.g., a “Secured Loan”) or by Class, Type and Security (e.g., a
“Eurodollar Secured Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Security (e.g., a “Secured Borrowing”) or by
Class, Type and Security (e.g., a “Eurodollar Secured Revolving Borrowing”).

Section 1.03Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words

26

 

--------------------------------------------------------------------------------

 

 

“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  

Section 1.04Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if any Borrower notifies the Administrative Agent
that such Borrower requests an amendment to any provision hereof, as it relates
to such Borrower, to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies any Borrower that the
Required Lenders request an amendment to any provision hereof, as it relates to
such Borrower, for such purpose), regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision, as it relates to such Borrower, shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. All terms of an accounting or financial nature shall be
construed, and all computations of amounts and ratios shall be made without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Staff Position APB 14-1
to value any such indebtedness in a reduced or bifurcated manner as described
therein, and such indebtedness shall at all times be valued at the full stated
principal amount thereof.  Notwithstanding any other provision contained herein,
all computations of amounts and ratios referred to in this Agreement shall be
made without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Debt or other liabilities of any Borrower or any of its
Subsidiaries at “fair value” as defined therein.

Section 1.05Pro Forma Calculations

.  All pro forma computations required to be made hereunder giving effect to any
acquisition, investment, sale, disposition, merger or similar event shall
reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Debt, but shall not take
into account any projected synergies or similar benefits expected to be realized
as a result of such event.

Section 1.06Statement or Certificate by any Officer

.  Any reference in this Agreement to a statement of or made by any officer of
any Borrower or a certificate from any

27

 

--------------------------------------------------------------------------------

 

 

officer of any Borrower shall mean a statement or certificate made or executed
by such officer solely in such Person’s capacity as an officer thereof and not
in any individual or personal capacity of any kind.

ARTICLE II
The Credits

Section 2.01Commitments

.  (a)  Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans to each Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of the proceeds of such Borrowing pursuant to
Section 2.10) in (i) such Lender’s Applicable Revolving Credit Exposure
exceeding such Lender’s Commitment, (ii) the sum of the total Revolving Credit
Exposures exceeding the total Commitments, (iii) the sum of the total Parent
Revolving Credit Exposures exceeding the Parent Sublimit, (iv) in the case of
any Customer Secured Loan, the aggregate unpaid principal amount of all Customer
Secured Loans, including such Customer Secured Loan, exceeding the aggregate
Loan Value of the Customer Pledged Eligible Assets that have been pledged to
secure all such Revolving Loans or (v) in the case of any Firm Secured Loan, the
aggregate unpaid principal amount of all Firm Secured Loans, including such Firm
Secured Loan, exceeding the aggregate Loan Value of the Firm Pledged Eligible
Assets that have been pledged to secure all such Revolving Loans.  Revolving
Loans made to JFC shall be Unsecured Loans.  Revolving Loans made to EDJ may be
Secured Loans or Unsecured Loans, at EDJ’s election in accordance with
Section 2.02(b) below, and may be redesignated as a Secured Loan or an Unsecured
Loan, as the case may be, in accordance with Section 6 of the Security Agreement
and Section 2.12 hereof. Within the foregoing limits and subject to the terms
and conditions set forth herein, each Borrower may borrow, prepay and reborrow
Revolving Loans.

(b)Each Borrower shall be liable on a several, but not joint, basis for its
Borrowings hereunder and neither Borrower shall guarantee the Borrowings of the
other Borrower hereunder.

Section 2.02Loans and Borrowings

.  (a)  Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Each Secured Loan made to EDJ shall be either a Customer Loan or a Firm Loan,
as designated by EDJ pursuant to Section 2.03 hereof.  For the avoidance of
doubt, Firm Loans may only be secured by Firm Assets.  Subject to Section 2.15,
each Revolving Borrowing (i) made to EDJ shall be comprised entirely of Federal
Funds Rate Loans or Eurodollar Loans and (ii) made to JFC shall be comprised
entirely of ABR Loans or Eurodollar Loans, in each case as the applicable
Borrower may request in accordance herewith.  Each Swingline Loan (other than an
Intraday Swingline Loan) and each Uncommitted Swingline Loan shall be (1) if
made to EDJ, a Federal Funds Rate Loan and (2) if made to JFC, an ABR Loan.  

28

 

--------------------------------------------------------------------------------

 

 

Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.  

(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  At the time that each Federal
Funds Rate Revolving Borrowing or ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000; provided that a Federal Funds Rate Revolving Borrowing or ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments.  Each Swingline Loan and each
Uncommitted Swingline Loan shall be in an amount equal to $500,000 or a whole
multiple of $100,000 in excess thereof.  Loans of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of five Eurodollar Revolving Borrowings outstanding.  

(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03Requests for Revolving Borrowings

.  (a)  To request a Revolving Borrowing, the applicable Borrower shall submit
an irrevocable Borrowing Request in the form attached hereto as Exhibit D or any
other form approved by the Administrative Agent by telecopy or electronic mail
to the address specified in Section 9.01(a)(ii) (i) in the case of a Eurodollar
Borrowing, not later than 3:00 p.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing or (ii) in the case of a Federal Funds
Rate Borrowing or an ABR Borrowing, not later than 3:00 p.m., New York City
time, on the date of the proposed Borrowing.  Each such Borrowing Request shall
specify the following information in compliance with Section 2.02:  (1) the
amount and Type of Revolving Loans to be borrowed, (2) the date of such
Borrowing, which shall be a Business Day, (3) in the case of Eurodollar Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Period therefor, (4) the location and number of the
applicable Borrower’s account to which funds are to be disbursed which shall
comply with the requirements of Section 2.07, (5) in the case of a Borrowing
Request delivered by EDJ, whether such Revolving Loan will be a Secured Loan or
an Unsecured Loan, (6) in the case of a Borrowing by EDJ of a Secured Loan,
whether such Secured Loan is designated as a Customer Revolving Loan or a Firm
Revolving Loan, (7) in the case of a Borrowing by EDJ of a Secured Loan, whether
the Eligible Assets pledged are designated as Customer Pledged Eligible Assets
or designated as Firm Pledged Eligible Assets and (8) in the case of a Borrowing
by EDJ of a Secured Loan, the Loan Date.

If no designation as to the type of Pledged Eligible Asset is specified in a
Borrowing Request, then the requested Revolving Borrowing shall be deemed to be
a request for an Unsecured Loan.  If no election as to the Type of Revolving
Borrowing is specified, then the requested Revolving Borrowing shall be (i) a
Federal Funds Rate Borrowing, in the case of a Revolving Borrowing requested by
EDJ and (ii) an ABR Borrowing, in the case of a Revolving Borrowing requested by
JFC. If no Interest Period is specified with respect to any requested Eurodollar
Revolving

29

 

--------------------------------------------------------------------------------

 

 

Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

(b)In connection with each Secured Borrowing, and in any event prior to 3:00
p.m., New York City time, on the requested date of such Secured Borrowing, EDJ
shall also instruct DTC (the “DTC Instruction”) to send Pledged Eligible Assets
that will secure such requested Secured Borrowing to the Pledgee Account.  EDJ
shall give notification, by telephone, to the Administrative Agent that the DTC
Instruction has been delivered to the DTC.  Upon DTC’s acting upon the DTC
Instruction, the Administrative Agent shall calculate the Loan Value of the
Eligible Assets identified therein and promptly notify EDJ if the requirements
of Section 2.01(a)(iv) or (v), as applicable, are not satisfied.

(c)Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent shall not transfer the proceeds of any Customer Loans or
Firm Loans to EDJ as set forth above prior to the related pledge of Eligible
Assets being confirmed.

Section 2.04[Reserved].

 

Section 2.05Swingline Loans

.  (a)  Subject to the terms and conditions set forth herein, the Swingline
Lenders severally agree to make Swingline Loans to any Borrower from time to
time during the Availability Period,  in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans made by any such Swingline Lender exceeding the
aggregate amount of such Swingline Lenders’ total Commitments (in its capacity
as a Lender), (ii) the Applicable Revolving Credit Exposure of any Swingline
Lender (in its capacity as Lender) exceeding such Lender’s Commitment, (iii) the
sum of the total Revolving Credit Exposures exceeding the total Commitments,
(iv) the sum of the total Parent Revolving Credit Exposures exceeding the Parent
Sublimit (v) in the case of any Secured Swingline Loan that is a Customer Loan,
the aggregate unpaid principal amount of such Secured Swingline Loan exceeding
the aggregate Loan Value of the corresponding Customer Pledged Eligible Assets
that have been pledged to secure such Swingline Loan or (vi) in the case of any
Secured Swingline Loan that is a Firm Loan, the aggregate unpaid principal
amount of such Secured Swingline Loan exceeding the aggregate Loan Value of the
corresponding Firm Pledged Eligible Assets that have been pledged to secure such
Swingline Loan; provided that the Swingline Lenders shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan.  Swingline
Loans made to JFC shall be Unsecured Loans.  Swingline Loans made to EDJ may be
Secured Loans or Unsecured Loans, at EDJ’s election in accordance with clause
(b) below, and may be redesignated as a Secured Loan or an Unsecured Loan, as
the case may be, in accordance with Section 6 of the Security Agreement and
Section 2.12 hereof.  Each Secured Swingline Loan made to EDJ shall be either a
Customer Loan or a Firm Loan, as designated by EDJ pursuant to clause (b)
below.  For the avoidance of doubt, Firm Loans may only be secured by Firm
Assets.  Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow Swingline Loans.    

30

 

--------------------------------------------------------------------------------

 

 

(b)To request Swingline Loans, the applicable Borrower shall submit a written
notice to the Administrative Agent by telecopy or electronic mail, not earlier
than 9:00 a.m., New York City time, and not later than 4:00 p.m., New York City
time, on the day of the proposed Swingline Loans.  Each such notice shall be
irrevocable and shall specify (i) the requested date (which shall be a Business
Day), (ii) amount of the requested Swingline Loan, (iii) in the case of
Swingline Loans requested by EDJ, whether such Swingline Loan will be an
Unsecured Swingline Loan or a Secured Swingline Loan, (iv) if a Secured
Swingline Loan is requested, whether such Secured Swingline Loan is designated
as a Customer Loan or a Firm Loan, (v) if a Secured Swingline Loan is requested,
whether the Eligible Assets pledged are designated as Customer Pledged Eligible
Assets or Firm Pledged Eligible Assets, (vi) in the case of a Borrowing Request
for a Swingline Loan by EDJ, whether such Swingline Loan is an Intraday
Swingline Loan or an Overnight Swingline Loan and (vii) in the case of a
Borrowing by EDJ of a Secured Swingline Loan, the Loan Date.  In connection with
any request by EDJ for a Secured Swingline Loan, EDJ shall deliver a DTC
Instruction to DTC directing DTC to send the Eligible Assets that will be
pledged under the Security Agreement in connection with such Secured Swingline
Borrowing to the Pledgee Account.  The Administrative Agent will promptly advise
each Swingline Lender of any such notice received from the applicable
Borrower.  Each Swingline Lender shall fund its ratable portion of the requested
Swingline Loans (such ratable portion to be calculated based upon the amounts of
the Swingline Lenders’ respective Commitments) by wire transfer of immediately
available funds to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Swingline Lenders by 5:00
p.m., New York City time, on the requested date of such Swingline Loan; provided
that if the applicable Borrower notifies the Administrative Agent of such
request between 9:00 a.m., New York City time, and 4:00 p.m., New York City
time, on any applicable Business Day, each Swingline Lender will use
commercially reasonable efforts to fund its ratable portion of the requested
Swingline Loan in the manner described above within one hour of such notice. The
Administrative Agent will make such Swingline Loans (or, in the case of a
Secured Swingline Borrowing, the portion thereof which is covered by the Loan
Value of the Pledged Eligible Assets delivered to secure such Borrowing, as
calculated by the Administrative Agent pursuant to Section 2.12) available to
the applicable Borrower by promptly (and, subject to the previous parenthetical,
in any event, with respect to (x) any Swingline Loans made by the Administrative
Agent, in its capacity as Swingline Lender and (y) the proceeds of any Swingline
Loans delivered by any other Swingline Lender to the Administrative Agent
hereunder by 5:00 p.m., New York City time, on such date, on the date of such
proposed Borrowing set forth in the Borrowing Request with respect thereto)
crediting the amounts so received, in like funds, to an account of the
applicable Borrower designated by the applicable Borrower in the applicable
Borrower’s request.  Upon DTC’s acting upon the DTC Instruction, the
Administrative Agent shall calculate the Loan Value of the Pledged Eligible
Assets (which calculation shall be conclusive absent manifest error) and
promptly notify EDJ and each Swingline Lender if the requirements of
Section 2.05(a)(v) or (vi), as applicable, are not satisfied.

(c)Each Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable

31

 

--------------------------------------------------------------------------------

 

 

Percentage of such Swingline Loan or Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lenders, such Lender’s
Applicable Percentage of such Swingline Loans.  Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lenders, ratably as
among them, the amounts so received by it from the Lenders.  Any amounts
received by the Administrative Agent from the applicable Borrower (or other
party on behalf of such Borrower) in respect of Swingline Loans after receipt by
the Swingline Lenders of the proceeds of a sale of participations therein shall
be promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lenders, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lenders or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to such Borrower
for any reason.  The purchase of participations in a Swingline Loan pursuant to
this paragraph shall not relieve the applicable Borrower of any default in the
payment thereof.

(d)EDJ may, at its option, elect to repay any such Swingline Loans on the date
of borrowing thereof upon notice to the Administrative Agent at the time of
borrowing, either with cash on hand or with proceeds of Revolving Borrowings
made on the same day (any such Swingline Loans, the “Intraday Swingline Loans”).

Section 2.06Uncommitted Swingline Loans

.  (a)  Subject to the terms and conditions set forth herein, Lenders are
permitted, but are under no obligation, to make Uncommitted Swingline Loans to
each Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the sum of
the total Revolving Credit Exposures exceeding the total Commitments, (ii) the
sum of the total Parent Revolving Credit Exposures exceeding the Parent
Sublimit, (iii) in the case of any Secured Uncommitted Swingline Loan that is a
Customer Loan, the aggregate unpaid principal amount of such Secured Uncommitted
Swingline Loan exceeding the aggregate Loan Value of the corresponding Customer
Pledged Eligible Assets that have been pledged to secure such Uncommitted
Swingline Loan or (iv) in the case of any Secured Uncommitted Swingline Loan
that is a Firm Loan, the aggregate unpaid principal amount of such Secured
Uncommitted Swingline Loan exceeding the aggregate Loan Value of the
corresponding Firm Pledged Eligible Assets that have been pledged to secure such
Uncommitted Swingline Loan.  Uncommitted Swingline Loans made to JFC shall be
Unsecured Loans.  Uncommitted Swingline Loans made to EDJ may be Secured Loans
or Unsecured Loans, at EDJ’s election in accordance with clause (b) below, and
may be redesignated as a Secured Loan or an Unsecured Loan, as the case may be,
in accordance with Section 6 of the Security Agreement and Section 2.12
hereof.  Each Secured Uncommitted Swingline Loan made to EDJ shall be either a
Customer Loan or a Firm Loan, as designated by EDJ pursuant to clause (b)
below.  For the avoidance of doubt, Firm Loans may only be secured by Firm
Assets.  Within the foregoing limits and subject to the terms

32

 

--------------------------------------------------------------------------------

 

 

and conditions set forth herein, each Borrower may borrow, prepay and reborrow
Uncommitted Swingline Loans.

(b)To request Uncommitted Swingline Loans from any Lender, the applicable
Borrower shall notify the Administrative Agent and the applicable Lender of such
request by telecopy or electronic mail, not earlier than 9:00 a.m., New York
City time, and not later than 4:00 p.m., New York City time (or such later time
as is agreed upon by the Administrative Agent and the Uncommitted Swingline
Lender) on the day of the proposed Uncommitted Swingline Loans.  Each such
notice shall be irrevocable and shall specify (i) the requested date (which
shall be a Business Day), (ii) the amount of the requested Uncommitted Swingline
Loan, (iii) in the case of Uncommitted Swingline Loans requested by EDJ, whether
such Uncommitted Swingline Loan will be an Unsecured Uncommitted Swingline Loan
or a Secured Uncommitted Swingline Loan, (iv) if a Secured Uncommitted Swingline
Loan is requested, whether such Secured Uncommitted Swingline Loan is designated
as a  Customer Loan or a Firm Loan, (v) if a Secured Uncommitted Swingline Loan
is requested, whether the Eligible Assets pledged are designated as Customer
Pledged Eligible Assets or Firm Pledged Eligible Assets, (vi) in the case of a
Borrowing Request for a Swingline Loan by EDJ, whether such Uncommitted
Swingline Loan is an Intraday Swingline Loan or an Overnight Swingline Loan and
(vii) in the case of a Borrowing by EDJ of a Secured Uncommitted Swingline Loan,
the Loan Date.  In connection with any request by EDJ for a Secured Uncommitted
Swingline Loan, EDJ shall deliver a DTC Instruction to DTC directing DTC to send
the Eligible Assets that will be pledged under the Security Agreement in
connection with such Secured Uncommitted Swingline Borrowing to the Pledgee
Account.  Such Lender shall fund the requested Uncommitted Swingline Loan by
wire transfer of immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Uncommitted Swingline Lenders by 5:00 p.m., New York City time, on the
requested date of such Uncommitted Swingline Loan.  The Administrative Agent
will thereafter promptly advise each Lender thereof.  The Administrative Agent
will make such Uncommitted Swingline Loan (or, in the case of a Secured
Uncommitted Swingline Borrowing, the portion thereof which is covered by the
Loan Value of the Pledged Eligible Assets delivered to secure such Borrowing, as
calculated by the Administrative Agent pursuant to Section 2.12) available to
the applicable Borrower by promptly (and in any event, subject to the previous
parenthetical, with respect to (x) any Uncommitted Swingline Loans made by the
Administrative Agent, in its capacity as an Uncommitted Swingline Lender and (y)
the proceeds of any Uncommitted Swingline Loans delivered by any other
Uncommitted Swingline Lender to the Administrative Agent hereunder by 5:00 p.m.,
New York City time, on such date, on the date of such proposed Borrowing set
forth in the Borrowing Request with respect thereto) crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrower’s request.  Upon DTC’s acting upon the DTC
Instruction, the Administrative Agent shall calculate the Loan Value of the
Pledged Eligible Assets (which calculation shall be conclusive absent manifest
error) and promptly notify EDJ and the applicable Lender if the requirements of
Section 2.06(a)(iii) or (iv), as applicable, are not satisfied.  

(c)Each Uncommitted Swingline Lender may by written notice given to the
Administrative Agent not later than 9:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Uncommitted Swingline Loans outstanding.  Such notice
shall specify the aggregate amount of

33

 

--------------------------------------------------------------------------------

 

 

Uncommitted Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Uncommitted Swingline Loan or Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the applicable Uncommitted Swingline
Lender, such Lender’s Applicable Percentage of such Uncommitted Swingline
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Uncommitted Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Uncommitted Swingline Lender the
amounts so received by it from the Lenders.  Any amounts received by the
Administrative Agent from the applicable Borrower (or other party on behalf of
such Borrower) in respect of Uncommitted Swingline Loans after receipt by the
Uncommitted Swingline Lenders of the proceeds of a sale of participations
therein shall be promptly remitted by the Administrative Agent to the Lenders
that shall have made their payments pursuant to this paragraph and to the
applicable Uncommitted Swingline Lenders, as their interests may appear;
provided that any such payment so remitted shall be repaid to the applicable
Uncommitted Swingline Lenders or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to such Borrower for
any reason.  The purchase of participations in an Uncommitted Swingline Loan
pursuant to this paragraph shall not relieve the applicable Borrower of any
default in the payment thereof.

(d)Any Uncommitted Swingline Loans will reduce the amount of the Revolving
Borrowings available during such time such Uncommitted Swingline Loans are
outstanding on a dollar-for-dollar basis.  For the avoidance of doubt, the
Commitments of the applicable Uncommitted Swingline Lenders will not be reduced
as a result thereof.

Section 2.07Funding of Loans

.  (a)  Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, or, if later in the case of a Federal Funds Rate
Borrowing or an ABR Borrowing, 60 minutes after the Administrative Agent advises
such Lender pursuant to the last sentence of Section 2.03(a) of the details of a
Borrowing Request made by the applicable Borrower, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans and Uncommitted Swingline Loans
shall be made as provided in Section 2.05 and Section 2.06, respectively.  The
Administrative Agent will, subject to the proviso set forth in Section 2.10(a),
make such Loans available to the applicable Borrower (or, in the case of a
Secured Borrowing, the portion thereof which is covered by the Loan Value of the
Pledged Eligible Assets delivered to secure such Borrowing, as calculated by the
Administrative Agent pursuant to Section 2.12) by promptly (and not later than
the close of business on the same Business Day) crediting the amounts so
received, in like funds (for the avoidance of doubt, the Administrative Agent
shall not be required to fund on behalf of any other Lender if such Lender does
not fund in accordance

34

 

--------------------------------------------------------------------------------

 

 

with the times set forth herein), to an account of such Borrower maintained with
the Administrative Agent in New York City or such other account of such Borrower
designated by such Borrower in the applicable Borrowing Request.

(b)Unless the Administrative Agent shall have received notice from a Lender not
later than one (1) Business Day prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the applicable Borrower, the interest rate
applicable to Federal Funds Rate Loans (in the case of a Borrowing made to EDJ)
or ABR Loans (in the case of a Borrowing made to JFC), as the case may be.  If
such Lender pays such amount to the Administrative Agent, then (x) such amount
shall constitute such Lender’s Loan included in such Borrowing, and (y) if the
applicable Borrower has also paid such amount, such amount (excluding, for the
avoidance of doubt, any interest paid pursuant to clause (ii) above) shall be
promptly (and in any event within one (1) Business Day) refunded to the
applicable Borrower.  Nothing in this Section 2.07(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

Section 2.08Interest Elections

.  (a)  Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The applicable Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Loans or Uncommitted Swingline Loans, which may not be converted or continued.

(b)To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be  a written Interest Election
Request in the form attached as Exhibit E hereto or another form approved by the
Administrative Agent and signed by the applicable Borrower.

35

 

--------------------------------------------------------------------------------

 

 

(c)Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be a Federal Funds Rate Borrowing (in
the case of a Borrowing made to EDJ), an ABR Borrowing (in the case of a
Borrowing made to JFC) or a Eurodollar Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to, if the applicable Borrower is EDJ, a Federal Funds Rate Borrowing
and, if the applicable Borrower is JFC, an ABR Borrowing.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing corresponding to such Borrower
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Revolving Borrowing shall be converted to, if the
applicable Borrower is EDJ, a Federal Funds Rate Borrowing and, if the
applicable Borrower is JFC, an ABR Borrowing, in each case at the end of the
Interest Period applicable thereto.

Section 2.09Termination and Reduction of Commitments

.  (a)  Unless previously terminated, the Commitments shall terminate on the
Maturity Date.  

(b)The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount equal to $1,000,000, or a whole multiple thereof, (ii) the Parent
Sublimit shall be reduced

36

 

--------------------------------------------------------------------------------

 

 

proportionally with the overall reduction in Commitments and (iii) the Borrowers
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (x) the sum
of the Revolving Credit Exposures would exceed the total Commitments, (y) the
sum of the total Parent Revolving Credit Exposures would exceed the Parent
Sublimit or (z) any Lender’s Applicable Revolving Credit Exposure would exceed
such Lender’s Commitment.

(c)The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrowers
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the consummation of an acquisition or sale
transaction or upon the effectiveness of other credit facilities or the receipt
of proceeds from the issuance of other indebtedness or any other specified
event, in which case such notice may be revoked by the Borrowers (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.10Repayment of Loans; Evidence of Debt

.  (a)  Each Borrower hereby unconditionally severally promises to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of its Revolving Loans on the Maturity Date, (ii) to the
Swingline Lenders, the then unpaid principal amount of the Swingline Loans on
the earlier of the Maturity Date and the fifth Business Day after such Swingline
Loans are made and (iii) to the Uncommitted Swingline Lenders, the then unpaid
principal amount of the Uncommitted Swingline Loans on the earlier of the
Maturity Date and the fifth Business Day after such Swingline Loans are made;
provided that on each date that a Revolving Borrowing is made, the applicable
Borrower shall use the proceeds of such Revolving Borrowing to first repay any
Swingline Loans and Uncommitted Swingline Loans made to such Borrower that are
then outstanding.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made to each Borrower hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

37

 

--------------------------------------------------------------------------------

 

 

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of either Borrower to repay its applicable
Loans in accordance with the terms of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached as
Exhibit F hereto or in another form approved by the Administrative Agent.

Section 2.11Voluntary Prepayment of Loans

.  (a)  Each Borrower shall have the right at any time and from time to time up
to 3:00 p.m., New York City time on any Business Day to prepay without penalty
or premium of any kind any of the Loans made to it in whole or in part, subject
to Section 2.17 and to prior notice in accordance with paragraph (b) of this
Section; provided that interest will accrue on such amount being prepaid until
the next business day if such payment is received after 3:00 p.m., New York City
time.

(b)The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by electronic communication or facsimile) of any prepayment hereunder
not later than (i) 12:00 noon, New York City time, one Business Day prior to the
date of prepayment, in the case of prepayments of ABR Loans or Federal Funds
Rate Loans and (ii) 12:00 noon, New York City time, three Business Days prior to
the date of prepayment, in the case of prepayments of Eurodollar Loans.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section
2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.14.

Section 2.12Calculation of Loan Value; Mandatory Prepayments

. (a)  On each Business Day on which (i) any Customer Secured Loans shall remain
outstanding, the Administrative Agent shall calculate the Loan Value of the
Pledged Eligible Assets securing all Customer Secured Loans and (ii) any Firm
Secured Loans shall remain outstanding, the Administrative Agent shall calculate
the Loan Value of the Pledged Eligible Assets securing all Firm Secured Loans
(in each case, which calculation shall be made as of the close of business on
the previous Business Day and shall be conclusive absent manifest error) and, in
each case, shall promptly provide such calculation to the Borrower.  In the
event that the Administrative Agent determines that (i) the aggregate principal
amount of all Customer Loans outstanding on such Business Day exceeds the Loan
Value of the Customer Pledged Eligible Assets securing all

38

 

--------------------------------------------------------------------------------

 

 

Customer Loans (a “Customer Loan Deficiency”) or (ii) the aggregate principal
amount of all Firm Loans outstanding on such Business Day exceeds the Loan Value
of the Firm Pledged Eligible Assets securing all Firm Loans (a “Firm Loan
Deficiency”), the Administrative Agent shall promptly notify EDJ of such
Deficiency in writing (any such notice, a “Deficiency Notice”).  In the event of
a Deficiency, EDJ shall (i) in the case of any Business Day on which EDJ
receives the applicable Deficiency Notice at or prior to 10:00 a.m., New York
City time, by 4:00 p.m. on such Business Day and (ii) in the case of any
Business Day on which EDJ receives the applicable Deficiency Notice after 10:00
a.m., New York City time, by 12:00 p.m., New York City time, on the following
Business Day, either (x) prepay one or more Customer Loans or Firm Loans, as
applicable, in an amount at least equal to such Deficiency, (y) pledge
additional Customer Pledged Eligible Assets or Firm Pledged Eligible Assets, as
applicable, with a Loan Value at least equal to such Deficiency which pledge
shall be accompanied by a written notification to Administrative Agent which
shall designate such Pledged Eligible Assets as either Customer Pledged Eligible
Assets or as Firm Pledged Eligible Assets and specify the Loan Date or (z)
designate one or more Customer Loans or Firm Loans as an Unsecured Loan (or the
portion thereof necessary to cure such Deficiency); provided that EDJ may only
make such designation if  the conditions under Section 4.02 are satisfied at
such time.  For the avoidance of doubt, a Deficiency on a Secured Loan shall not
constitute a Default for purposes of Section 4.02 with respect to the
designation of such Secured Loan as an Unsecured Loan.    

(b)Any Pledged Eligible Asset securing a Secured Loan shall be released from the
pledge thereof under the Security Agreement and transferred to EDJ pursuant to
the terms of the Security Agreement promptly upon the request of EDJ (and in the
event of a request made by EDJ prior to 3:00 p.m., New York City time by not
later than the close of business on the same Business Day and in the event of a
request made by EDJ on or after 3:00 p.m., New York City time by not later than
10:00 a.m. New York City time on the next following Business Day); provided that
after giving effect to (x) any prepayment of such Secured Loan, (y) the receipt
by the Administrative Agent of any additional Pledged Eligible Assets of
substantially equivalent Market Value to secure such Secured Loan, if necessary,
in accordance with the terms of clause (a) above and (z) any designation of all
or a portion of such Secured Loan as an Unsecured Loan in accordance with the
terms of clause (a) above, in each case, prior to such release, a Deficiency
would not be in existence after giving effect to such release.

(c)Any prepayment made pursuant to this Section 2.12 shall be accompanied by a
notice delivered to the Administrative Agent specifying the date and amount of
such prepayment and the Secured Loan to which such prepayment applies (including
whether such Loan is a Customer Loan or a Firm Loan).

Section 2.13Fees

.  (a)  JFC agrees to pay to the Administrative Agent for the account of each
Lender a facility fee for the period from and including the Effective Date to
but excluding the date on which the Commitments terminate (or, if later, the
date on which all Revolving Credit Exposure of JFC has been repaid), computed at
the Facility Fee Rate with respect to JFC on such Lender’s Applicable Percentage
of the average daily amount of the Parent Sublimit (or, following termination of
the Commitments, on the average daily amount of the Parent Revolving Credit
Exposure of such Lender) during the period for which payment is made, payable in
arrears on the last day of each March, June, September and December of each year
and on the date of termination of the Commitments and, following termination of
the

39

 

--------------------------------------------------------------------------------

 

 

Commitments, on demand.  EDJ agrees to pay to the Administrative Agent for the
account of each Lender a facility fee for the period from and including the
Effective Date to but excluding the date on which the Commitments terminate (or,
if later, the date on which all Revolving Credit Exposure of EDJ has been
repaid), computed at the Facility Fee Rate with respect to EDJ on such Lender’s
Applicable Percentage of (x) the average daily amount of the Commitments minus
(y) the average daily amount of the Parent Sublimit (or, following termination
of the Commitments, on the average daily amount of (x) the Revolving Credit
Exposure of such Lender minus (y) the Parent Revolving Credit Exposure of such
Lender) during the period for which payment is made, payable in arrears on the
last day of each March, June, September and December of each year and on the
date of termination of the Commitments and, following termination of the
Commitments, on demand.  All Facility Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrowers and the Administrative Agent.

(c)EDJ agrees to pay to the Administrative Agent, for the account of each
Swingline Lender, a fee in an amount equal to 0.50% per annum on the amount of
any outstanding Intraday Swingline Loans made by such Lender, payable in arrears
on the last Business Day of each fiscal quarter of EDJ.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

Section 2.14Interest

.  (a)  (i) The Loans comprising each Federal Funds Rate Borrowing (including
each Swingline Loan (other than an Intraday Swingline Loan) and each Uncommitted
Swingline Loan) shall bear interest at the Federal Funds Rate plus the
Applicable Rate and (ii) the Loans comprising each ABR Borrowing (including each
Swingline Loan (other than an Intraday Swingline Loan) and each Uncommitted
Swingline Loan) shall bear interest at ABR plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan (other than an Intraday
Swingline Loan), 2% plus the rate otherwise applicable to such Loan as provided
in the preceding paragraphs of this Section, (ii) in the case of any overdue
Intraday Swingline Loan, 2% plus the rate applicable to Federal Funds Rate Loans
that are Unsecured Loans as provided in paragraph (a)(i) of this Section or
(iii) in the case of any other amount, 2% plus the rate applicable to (x) in the
case of amounts owing by EDJ, Federal Funds

40

 

--------------------------------------------------------------------------------

 

 

Rate Loans that are Unsecured Loans as provided in paragraph (a)(i) of this
Section and (y) in the case of amounts owing by JFC, ABR Loans as provided in
paragraph (a)(ii) of this Section.

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Federal Funds Rate
Revolving Loan or ABR Loan, in each case, prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days
(except that interest computed by reference to the ABR at times when ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case, shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Federal Funds Rate, ABR or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f)For the avoidance of doubt, Intraday Swingline Loans shall not bear interest
(but the fees described in Section 2.13(c) with respect thereto shall be subject
to clause (c) above if not paid when due).

Section 2.15Alternate Rate of Interest

.  (a)  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period (including because the
Screen Rate is not available or published on a current basis); or

(ii)the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic communication or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as (x)
with respect to any requested Borrowing by JFC, an ABR Borrowing and (y) with
respect to any requested Borrowing by EDJ, a Federal Funds Rate Borrowing;
provided that if the circumstances giving

41

 

--------------------------------------------------------------------------------

 

 

rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.  The Administrative Agent shall not make a
determination described in Section 2.15(a)(i), and no Lender shall advise the
Administrative Agent as described in Section 2.15(a)(ii), unless the
Administrative Agent or such Lender, as applicable, is then generally making
similar determinations or delivering similar advice, in each case, under other
credit facilities to which it is a party with borrowers that are similarly
situated to and of similar creditworthiness to the Borrower  

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the Screen Rate has made a public
statement that the administrator of the Screen Rate is insolvent (and there is
no successor administrator that will continue publication of the Screen Rate),
(x) the administrator of the Screen Rate has made a public statement identifying
a specific date after which the Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the applicable Borrower shall endeavor to establish an
alternate rate of interest to the Eurodollar Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders of each Class stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.15(b), only to the extent
the Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective and (y) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as a Federal Funds Rate Borrowing, in the case of a Borrowing
requested by EDJ, and as a ABR Borrowing, in the case of a Borrowing requested
by JFC.

Section 2.16Increased Costs

.  (a)  If any Change in Law shall:

42

 

--------------------------------------------------------------------------------

 

 

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate);

(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (c) through (e) of the definition of Excluded Taxes
and (C) Other Connection Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender or such other Recipient of participating in or to reduce
the amount of any sum received or receivable by such Lender or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will within ten (10) Business Days of written demand pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)If any Lender determines that any Change in Law regarding capital adequacy or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then such Lender shall promptly notify the
applicable Borrower in writing thereof, and from time to time such Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
Notwithstanding anything to the contrary provided in this Section 2.16, no
lender shall be entitled to request any payment or amount under this Section
2.16 unless such Lender is generally demanding payment in a consistent manner
under comparable provisions of its agreements with similarly situated borrowers
of similar credit quality.

(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section shall be delivered to the applicable Borrower, shall include
reasonable details for calculation of such amount or amounts and shall be
conclusive absent manifest error.  The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.  

43

 

--------------------------------------------------------------------------------

 

 

(d)Failure or delay on the part of any Lender to notify the applicable Borrower
or demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that such Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.17Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the applicable Borrower
pursuant to Section 2.20, then, in any such event, such Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower, shall include reasonable
details for calculation of such amount or amounts and shall be conclusive absent
manifest error.  The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

Section 2.18Taxes

.  (a)  Each payment by any Borrower under any Credit Document shall be made
without withholding for any Taxes, unless such withholding is required by any
law.  If any Withholding Agent determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by the applicable Borrower
shall be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section 2.18),
the applicable Recipient receives the amount it would have received had no such
withholding been made.  

44

 

--------------------------------------------------------------------------------

 

 

(b)Each Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)As soon as practicable after any payment of Taxes by any Borrower to a
Governmental Authority pursuant to this Section 2.18, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.  

(d)Each Borrower shall severally indemnify each Recipient for any Indemnified
Taxes that are paid or payable by such Recipient in connection with any Credit
Document related to such Borrower (including amounts paid or payable under this
Section 2.18(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.18 shall be paid within twenty (20) days after the Recipient delivers
to the applicable Borrower a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e)Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the
applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Borrower to
do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Credit Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.18(e) shall be paid within twenty
(20) days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.

(f)(i)  Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(f)(ii)(A) through (ii)(F) and Section 2.18(f)(iii)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or

45

 

--------------------------------------------------------------------------------

 

 

submission would subject such Lender to any material unreimbursed cost or
expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of the
Borrowers or the Administrative Agent (or as otherwise required by applicable
law), any Lender shall update any form or certification previously delivered
pursuant to this Section 2.18(f).  If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrowers and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii)Without limiting the generality of the foregoing, any Lender with respect to
the Borrowers shall, if it is legally eligible to do so, deliver to the
Borrowers and the Administrative Agent (in such number of copies reasonably
requested by the Borrowers and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

(A)in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

(B)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C)in the case of a Non-U.S. Lender for whom payments under any Credit Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit C (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(E)in the case of a Non-U.S. Lender that is not the beneficial owner of payments
made under any Credit Document (including a partnership or

46

 

--------------------------------------------------------------------------------

 

 

a participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F)any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable any Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii)If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
Section 2.18(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g)If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by any
Borrower pursuant to this Section 2.18, it shall remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section 2.18 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund plus any interest included in such refund (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) by the relevant Governmental Authority attributable thereto) to such
Borrower, net of all out-of-pocket expenses of such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of such
Recipient agrees promptly to return such refund to such party in the event such
party is required to repay such refund to the relevant Governmental
Authority.  Nothing in this Section 2.18(g) shall interfere with the right of a
Recipient to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Recipient to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or any other confidential information or require any Recipient
to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.
Notwithstanding anything to the contrary in this Section 2.18(g), in no event
will any Recipient be required to pay any amount to any

47

 

--------------------------------------------------------------------------------

 

 

indemnifying party pursuant to this Section 2.18(g) if such payment would place
such Recipient in a less favorable position (on a net after-Tax basis) than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.

(h)Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of the Amendment, each Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(i)For purposes of this Section 2.18, the term “applicable law” includes FATCA.

Section 2.19Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.  (a)  Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.16, Section 2.17 or Section 2.18, or otherwise) prior to 3:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 383 Madison Avenue, New York, New York (or any successor
primary office), except that payments pursuant to Section 2.16, Section 2.17 or
Section 2.18 and Section 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent from a Borrower to pay fully all amounts of principal,
interest and fees then due from such Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from such
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.

(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Swingline Loans or Uncommitted Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Revolving Loans, Swingline Loans and Uncommitted Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Swingline Loans and Uncommitted Swingline
Loans of other Lenders to the extent necessary so that the benefit of all

48

 

--------------------------------------------------------------------------------

 

 

such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Swingline Loans and Uncommitted Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the any Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder.  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e)If any Lender shall fail to make any Loan or payment required to be made by
it pursuant to Section 2.02, Section 2.05(c), Section 2.06(c), Section 2.07(b),
Section 2.19(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Section 2.20Mitigation Obligations; Replacement of Lenders

.  (a)  If any Lender requests compensation under Section 2.16, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or Section 2.18, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

49

 

--------------------------------------------------------------------------------

 

 

(b)If (x) any Lender requests compensation under Section 2.16, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
(y) in connection with any proposed amendment, waiver or consent to this
Agreement or any other Credit Document requiring the consent of “each Lender” or
“each Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”) or (z) any Lender becomes a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender or
Non-Consenting Lender, as applicable, and the Administrative Agent, require such
Lender or such Non-Consenting Lender, as applicable, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender or such
Non-Consenting Lender, as applicable, shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in Swingline
Loans and Uncommitted Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee or the
applicable Borrower and (iii) in the case of any such assignment resulting from
a claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in such
compensation or payments.  In connection with any such assignment, such Lender
being replaced pursuant to this Section 2.20(b) shall execute and deliver an
Assignment and Assumption with respect to all its interests, rights and
obligations under this Agreement and deliver any Notes evidencing its Loans to
the Borrowers or Administrative Agent; provided that the failure of any such
Lender to execute an Assignment and Assumption or to deliver such Notes shall
not render such assignment and delegation invalid and such assignment shall be
recorded in the Register and the promissory notes deemed cancelled upon such
failure. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

Section 2.21Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)[reserved];

(b)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of all Lenders or each
affected Lender;  

(c)if any Swingline Exposure or Uncommitted Swingline Exposure exists at the
time such Lender becomes a Defaulting Lender then:

50

 

--------------------------------------------------------------------------------

 

 

(i)all or any part of the Swingline Exposure and Uncommitted Swingline Exposure
of such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Commitments but only to the extent that (x)
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and Uncommitted Swingline Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time; and

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one (1) Business
Day following notice by the Administrative Agent prepay such Swingline Exposure
and Uncommitted Swingline Exposure;

(d)so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and Swingline Exposure related to any newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.21(c)(i) (and such Defaulting Lender shall not participate therein); and

(e)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise, and
including any amounts made available to the Administrative Agent by such
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder or under the other Credit Documents; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to each Swingline
Lender or Uncommitted Swingline Lender hereunder; third, as the applicable
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the applicable Borrower, to be held in a non-interest bearing deposit account
and released in order to satisfy potential future obligations of such Defaulting
Lender to fund Loans and other obligations under this Agreement; fifth, to the
payment of any amounts owing to the Lenders, the Uncommitted Swingline Lenders
or Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Uncommitted Swingline Lender or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to any Borrower as
a result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) any Borrower makes a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not funded its appropriate share,
and (y) such Loans were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, then such payment shall be applied solely to pay
the relevant Loans of the relevant non-Defaulting Lenders on a pro

51

 

--------------------------------------------------------------------------------

 

 

rata basis prior to being applied in the manner set forth in this Section
2.21(e).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the Effective Date and for so long as such
event shall continue or (ii) a Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Swingline Lender
shall not be required to fund any Swingline Loan unless such Swingline Lender
shall have entered into arrangements with the applicable Borrower or such
Lender, satisfactory to such Swingline Lender to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, the Swingline Lenders
and the Uncommitted Swingline Lenders, if any, each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and the Uncommitted Swingline
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans and Uncommitted
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.  No adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while such Lender was a
Defaulting Lender.

Section 2.22Incremental Commitments

.  

(a)The Borrowers may, by written notice to the Administrative Agent from time to
time, but in no event more than twice (provided that the Administrative Agent
may, in its sole discretion, waive such restriction), request Incremental
Commitments in an amount not to exceed the Incremental Amount from one or more
Incremental Lenders (which may include any existing Lender) willing to provide
such Incremental Commitments, as the case may be, in their own discretion;
provided, that (i) each Incremental Lender shall be subject to the approval of
the Administrative Agent, each Swingline Lender (which approval shall not be
unreasonably withheld or delayed) and each Borrower (which approval shall not be
unreasonably withheld or delayed) unless such Incremental Lender is a Lender,
and (ii) each Incremental Commitment shall be on the same terms as the existing
Commitments and in all respects shall become a part of the Commitments hereunder
on such terms; provided, that, with the consent of the Borrowers, the Applicable
Rate applicable to the then existing Commitments shall automatically be
increased (but in no event decreased) to the extent necessary to cause any
Incremental Commitment to comply with this clause (ii).  Such notice shall set
forth (1) the amount of the Incremental Commitments being requested (which shall
be in minimum increments of $1,000,000 and a minimum amount of $10,000,000 (or
such lesser amount as the Administrative Agent may agree) or equal to the
remaining Incremental Amount), (2) the aggregate amount of Incremental
Commitments, which shall not exceed the Incremental Amount, and (3) the date on
which such Incremental Commitments are requested to become effective (the
“Increased Amount Date”).

52

 

--------------------------------------------------------------------------------

 

 

(b)The Borrowers and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement.  Each of the parties
hereto hereby agrees that upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to increase the Commitments by the amount of the Incremental
Commitments evidenced thereby.  Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrowers’ consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(c)Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.22 unless (i) on the date of such effectiveness,
the conditions set forth in paragraphs (b) and (c) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by an Authorized Officer of each of the
Borrowers, and (ii) the Administrative Agent shall have received legal opinions,
board resolutions and other closing certificates and documentation to the extent
reasonably required by the Administrative Agent, in each case consistent with
those delivered on the Effective Date under Section 4.01 and such additional
documents and filings as the Administrative Agent may reasonably require to
assure that the Revolving Loans in respect of Incremental Commitments are
secured by the Collateral ratably with all other Revolving Loans.

(d)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure all Revolving
Loans in respect of Incremental Commitments, when originally made, are included
in each Borrowing of outstanding Revolving Loans on a pro rata basis.

ARTICLE III
Representations and Warranties

Section 3.01Representations and Warranties of the Borrowers

.  Each Borrower represents and warrants with respect to itself (and, where
applicable, its Subsidiaries) only as follows (except in the case of clause (q)
below, in which solely EDJ represents and warrants as set forth therein):

(a)Such Borrower and each of its Subsidiaries (i) is a Person (other than a
natural person and with respect to such Borrower only, is a corporation, limited
liability company, partnership, limited partnership or limited liability limited
partnership) duly organized, validly existing and (to the extent applicable in
the jurisdiction of its formation) in good standing under the laws of the
jurisdiction of its formation, (ii) is duly qualified and in good standing (to
the extent such concept exists) under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business as
currently conducted requires such qualification and (iii) has all requisite
corporate, limited liability company, partnership or other organizational power
and authority and has all requisite Governmental Authorizations, in each case,
to own or lease and operate its properties and to carry on its business as
currently conducted; except in each case referred to in clause (i) (other than
with respect to such Borrower), (ii) or (iii) to the extent that the failure to
do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

53

 

--------------------------------------------------------------------------------

 

 

(b)The execution, delivery and performance by such Borrower of each Credit
Document to which it is a party, and the consummation of the financing
transactions evidenced by each Credit Document to which it is a party, are
within such Borrower’s corporate, limited liability company, limited partnership
or other organizational powers, have been duly authorized by all necessary
corporate, limited liability company, limited partnership or other
organizational action, and do not (i) contravene such Borrower’s charter,
bylaws, limited liability company agreement, partnership agreement or other
constituent documents, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board), order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority to
which such Person is a party or subject, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
loan agreement, indenture, mortgage, deed of trust, material lease or other
material contract or instrument binding on such Borrower, any of its
Subsidiaries or any of their properties or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of such Borrower or any of its Subsidiaries, except with respect to any
violation, conflict, breach, default or requirement referred to in clauses (ii)
or (iii) to the extent that such violation, conflict, breach, default or
requirement would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c)No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for the due
execution, delivery and performance by, or enforcement against, such Borrower of
any Credit Document to which it is a party or any extension of credit hereunder,
except for (i) with respect to the transfer, directly or indirectly, of the
Equity Interests of any Broker-Dealer Subsidiary, giving all necessary notices
to third parties and obtaining all necessary Governmental Authorizations in
connection with such exercise of remedies or transfer including, without
limitation, to the extent required under the Financial Industry Regulatory
Authority’s NASD Rule 1017, (ii) the Governmental Authorizations, notices and
filings that have been duly obtained, taken, given or made, as applicable, and
are in full force and effect and (iii) those Governmental Authorizations,
notices and filings the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(d)This Agreement has been, and each other Credit Document when delivered
hereunder will have been, duly executed and delivered by such Borrower party
thereto. This Agreement is, and each other Credit Document when delivered
hereunder will be, the legal, valid and binding obligation of such Borrower
party thereto, enforceable against such Borrower in accordance with its terms
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(e)There is no action, suit, investigation, litigation or proceeding affecting
such Borrower or any of its Subsidiaries pending or, to the knowledge of such
Borrower, threatened in writing before any Governmental Authority or arbitrator
that (i) would reasonably be expected to have a Material Adverse Effect or (ii)
purports to affect the legality, validity or enforceability of any Credit
Document or the consummation of the financing transactions evidenced hereby and
by the other Credit Documents.

54

 

--------------------------------------------------------------------------------

 

 

(f)(i)  Solely in the case of the Parent, the audited Consolidated balance sheet
of the Parent and its Subsidiaries as at December 31, 2017, and the related
audited Consolidated statement of income and audited Consolidated statement of
cash flows of the Parent and its Subsidiaries for the Fiscal Year then ended
(including the related schedules and notes thereto), accompanied by an
unqualified opinion of PricewaterhouseCoopers LLP, independent public
accountants, copies of which have been made available to each Lender, fairly
present in all material respects the Consolidated financial condition of the
Parent and its Subsidiaries as at such date and the Consolidated results of
operations of the Parent and its Subsidiaries for the period ended on such date,
all in accordance with GAAP applied on a consistent basis (except as approved by
the aforementioned firm of accountants and disclosed therein).

(ii)Solely in the case of the Parent, the unaudited Consolidated balance sheet
of the Parent and its Subsidiaries as at March 31, 2018 and June 30, 2018, and
the related unaudited Consolidated statement of income and unaudited
Consolidated statement of cash flows of the Parent and its Subsidiaries for such
fiscal quarters then ended (including the related schedules and notes thereto)
fairly present in all material respects the Consolidated financial condition of
the Parent and its Subsidiaries as at such dates and the Consolidated results of
operations of the Parent and its Subsidiaries for the periods ended on such
dates (subject to normal year-end audit adjustments and the absence of
footnotes), all in accordance with GAAP applied on a consistent basis (except as
approved by the aforementioned firm of accountants and disclosed therein).

(iii)EDJ’s (A) audited Consolidated FOCUS-III Reports for the fiscal year ended
December 31, 2017, accompanied by an unqualified opinion of
PricewaterhouseCoopers LLP, independent public accountants, copies of which have
been made available to each Lender, fairly present in all material respects the
Consolidated financial condition of EDJ and its Subsidiaries as at such date and
the Consolidated results of operations of EDJ and its Subsidiaries for the
period ended on such date, all in accordance with GAAP applied on a consistent
basis (except as approved by the aforementioned firm of accountants and
disclosed therein) and (B) unaudited FOCUS-II Report for the fiscal quarters
ended March 31, 2018 and June 30, 2018, fairly presents in all material respects
the financial condition of EDJ at such dates and the results of operations of
EDJ for the periods ended on such dates.  

(iv)Since December 31, 2017, no event, change or condition has occurred and is
continuing that has had, or would reasonably be expected to have, a Material
Adverse Effect with respect to such Borrower.

(g)[Reserved].

(h)The Information Memorandum and any of the other reports, financial
statements, certificates or other written information, other than
forward-looking statements (including any projections) and information of a
general economic or general industry nature, made available to the
Administrative Agent or any Lender by such Borrower or any of its respective
representatives in connection with the transactions contemplated hereby on or
prior to the date that was one Business Day prior to the Effective Date, when
taken as a whole, together with all information contained in publicly available
regular or periodic reports filed by such

55

 

--------------------------------------------------------------------------------

 

 

Borrower with the SEC during the period from June 30, 2018 to and including the
date that was one Business Day prior to the Effective Date, is (as of the
Effective Date) correct in all material respects and does not (as of the
Effective Date) contain any untrue statement of a material fact or knowingly
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

(i)No proceeds of any Loan will be used by such Borrower for any purpose that
violates the provisions of Regulation T, U or X of the Board, as applicable and
in effect from time to time.

(j)Such Borrower is not, nor is it required to be, registered as an “investment
company” under the Investment Company Act of 1940, as amended.

(k)(i)  No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which could reasonably be expected to result in a Material
Adverse Effect.

(ii)Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Single Employer Plan, copies of which have been filed with
the IRS and will be made available to the Lenders upon a written request to the
Borrowers, is complete and accurate in all material respects and fairly presents
the funding status of such Single Employer Plan as of the date specified in such
filing.

(iii)No Borrower or any ERISA Affiliate has contributed or has had an obligation
to contribute to any Multiemployer Plan.

(l)Except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the operations
and properties of such Borrower and each of its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental
Permits; and (ii) neither such Borrower nor any of its Subsidiaries has become
subject to, has received notice of any claim with respect to, or knows of any
basis for any Environmental Liability.

(m)Such Borrower and each of its Subsidiaries has filed, has caused to be filed
or has been included in all federal and state and other material Tax returns
required to be filed by it and has paid all Taxes due, except (i) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (ii) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

(n)EDJ (i) maintains procedures and internal controls reasonably designed to
ensure compliance with the provisions of Regulation T, (ii) is a member in good
standing of FINRA and (iii) is duly registered as a broker dealer with the SEC
and in each state where the conduct of a material portion of its business
requires such registration.

(o)Such Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by such Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption/Anti-

56

 

--------------------------------------------------------------------------------

 

 

Money Laundering Laws and applicable Sanctions, and such Borrower, its
Subsidiaries and their respective officers and directors and, to the knowledge
of such Borrower, its employees and agents, are in compliance with applicable
Anti-Corruption/Anti-Money Laundering Laws and applicable Sanctions in all
material respects.  None of (i) such Borrower, any of its Subsidiaries, any of
their respective directors or officers or employees, or (ii) to the knowledge of
such Borrower, any agent of such Borrower or any of its Subsidiaries that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate applicable
Anti-Corruption/Anti-Money Laundering Laws or applicable Sanctions.

(p)Such Borrower is not an EEA Financial Institution.

(q)The Security Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Collateral described in the Security Agreement, when financing statements
and other filings specified on Schedule 3.01(q) in appropriate form are filed in
the offices specified on Schedule 3.01(q), the Security Agreement shall create a
fully perfected Lien on, and security interest in, all right, title and interest
of EDJ in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Security Agreement) specified to be secured by
such Collateral in the Security Agreement, in each case to the extent perfection
can be obtained by filing Uniform Commercial Code financing statements or such
other filings specified on Schedule 3.01(q)), in each case prior and superior in
right to any other person (other than Permitted Liens).  In the case of the
Collateral described in the Security Agreement a Lien on which can be perfected
by control, when the Administrative Agent has control of such Collateral, the
Security Agreement shall create a fully perfected Lien on, and security interest
in such Collateral and the proceeds thereof, in each case prior and superior in
right to any other Person (except for Permitted Liens), except to the extent
otherwise provided in the Uniform Commercial Code.

(r)After giving effect to the transactions contemplated hereby and the
incurrence of any Obligations hereunder from time to time, such Borrower is
Solvent.

ARTICLE IV
Conditions

Section 4.01Effective Date

.  This Agreement and the obligations of the Lenders to make Loans hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto a counterpart of this Agreement signed on behalf of such party.

(b)The Administrative Agent (or its counsel) shall have received the Security
Agreement, executed and delivered by EDJ.

57

 

--------------------------------------------------------------------------------

 

 

(c)Each document (including any Uniform Commercial Code financing statement)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the  Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than Liens expressly permitted by Section 5.03(a)), shall be
in proper form for filing, registration or recordation.  

(d)The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Duane Morris LLP, counsel for the Borrowers, and of General Counsel of
the Borrowers, each in form and substance reasonably acceptable to the
Administrative Agent.  Each Borrower hereby requests such counsel to deliver
such opinions.

(e)The Administrative Agent shall have received customary documents and
certificates as the Administrative Agent shall reasonably request, relating to
the organization, existence and good standing of each Borrower and the
authorization of the Transactions and any other legal matters relating to each
Borrower, this Agreement or the Transactions, all in form and substance
customary for transactions of the type contemplated hereby and reasonably
satisfactory to the Administrative Agent.

(f)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrowers, confirming compliance with the conditions set forth in
paragraphs (b) and (c) of Section 4.02.

(g)The Lenders, the Administrative Agent and the Lead Arrangers shall have
received, on or prior to the Effective Date, all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced not
less than one (1) Business Day prior to the Effective Date, reimbursement or
payment of all out of pocket expenses and other amounts required to be
reimbursed or paid by any Borrower hereunder.

(h)The Administrative Agent shall have received reasonably satisfactory evidence
that the Amended and Restated Credit Agreement, dated as of November 15, 2013
(the “Existing Credit Agreement”), among the Parent, the lenders from time to
time party thereto and Wells Fargo Bank, National Association, as administrative
agent shall have been terminated and all amounts thereunder shall have been
repaid in full (other than contingent indemnification obligations for which no
claim has been asserted) and all commitments in connection therewith shall have
been terminated.

(i)The Lenders shall have received all Patriot Act and “know your
customer”/anti-money laundering documentation and information relating to the
Borrower and its Subsidiaries reasonably requested by the Lenders in writing at
least two Business Days prior to the Effective Date.

(j)The Administrative Agent shall have received the financial statements and
reports set forth in Section 3.01(f).

58

 

--------------------------------------------------------------------------------

 

 

(k)All governmental and third party approvals (including partnership approvals,
if any) necessary in connection with the continuing operations of the Borrowers
and the transactions contemplated hereby shall have been obtained on reasonably
satisfactory terms and shall be in full force and effect.

(l)The Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions and offices in the United States where liens
on material assets of the Borrowers are required to be filed or recorded, and
such search shall reveal no liens on any of the assets of the Borrowers except
for Liens permitted herein or liens to be discharged on or prior to the
Effective Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to
11:59 p.m., New York City time, on September 30, 2018 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).  

Section 4.02Each Credit Event

.  The obligation of each Lender to make a Loan requested to be made by it on
any date is subject to the satisfaction or waiver of the following conditions:

(a)The Administrative Agent and, in the case of Swingline Loans, the applicable
Swingline Lenders, or the applicable Uncommitted Swingline Lenders, shall have
received a Borrowing Request and, in the case of Secured Loans, EDJ shall have
delivered a DTC Instruction to DTC and shall have notified the Administrative
Agent that such notice was submitted to DTC.

(b)The representations and warranties of the applicable Borrower set forth in
this Agreement or any other Credit Document, other than (with respect to any
such Loan made after the Effective Date) the representations and warranties
contained in Section 3.01(e), in the last sentence of Section 3.01(f) and in
Section 3.01(l)(ii) and those only made as of the Effective Date, shall be true
and correct in all material respects on and as of such date (except those
representations and warranties that are qualified by “materiality”, “Material
Adverse Effect” or similar language, in which case such representation or
warranty shall be true and correct in all respects), and except to the extent
any such representation or warranty is stated to relate solely to an earlier
date (other than the Effective Date), in which case such representation or
warranty shall be true and correct in all material respects on and as of such
earlier date (except those representations and warranties that are qualified by
“materiality”, “Material Adverse Effect” or similar language, in which case such
representation or warranty shall be true and correct in all respects as of such
earlier date).

(c)At the time of and immediately after giving effect to such Loan, no Default
or Event of Default shall have occurred and be continuing.

59

 

--------------------------------------------------------------------------------

 

 

Each borrowing of Loans (but excluding, for the avoidance of doubt, any
conversion or continuation of Loans) shall be deemed to constitute a
representation and warranty by each  Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section.

ARTICLE V
Covenants of the Borrowers

Section 5.01Affirmative Covenants (Borrowers)

.  So long as any Loan or any other Obligation of the applicable Borrower under
any Credit Document (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or any Lender shall have
any Commitment hereunder, such Borrower will:

(a)Reporting Requirements. Furnish to the Administrative Agent for prompt
distribution to each Lender electing to receive the same:

(i)Default Notice. Promptly and in any event within three (3) Business Days
after any Financial Officer of such Borrower has actual knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Financial Officer of such Borrower setting forth details of such Default
and the action that such Borrower has taken and proposes to take with respect
thereto.

(ii)Annual Financials. As soon as available and in any event within 95 days
after the end of each Fiscal Year, a copy of (x) in the case of the Parent, the
annual audit report for such year for the Parent and its Subsidiaries, including
therein a Consolidated balance sheet of the Parent and its Subsidiaries as of
the end of such Fiscal Year and a Consolidated statement of income and a
Consolidated statement of cash flows of the Parent and its Subsidiaries for such
Fiscal Year, in each case accompanied by (1) an opinion as to such audit report
of PricewaterhouseCoopers LLP or other independent public accountants of
nationally recognized standing and (2) if prepared, a report of such independent
public accountants as to the Parent’s internal controls required under Section
404 of the Sarbanes-Oxley Act of 2002, in each case certified by such
accountants without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit, provided
that to the extent different components of such consolidated financial
statements are separately audited by different independent public accounting
firms, the audit report of any such accounting firm may contain a qualification
or exception as to scope of such consolidated financial statements; together
with (A) a certificate of a Financial Officer of the Parent stating that no
Default with respect to the Parent has occurred and is continuing or, if a
Default with respect to the Parent has occurred and is continuing, a statement
as to the nature thereof and the action that the Parent has taken and proposes
to take with respect thereto and (B) a schedule in substantially the form of
Exhibit B of the computations used by a Financial Officer of the Parent in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04(a) and (y) in the case of EDJ, the annual audited
Consolidated FOCUS III Report for such year for EDJ and its Subsidiaries,
accompanied by (i) an opinion as to such audit report of PricewaterhouseCoopers
LLP or other independent public accountants of nationally recognized standing
and (ii) if prepared, a

60

 

--------------------------------------------------------------------------------

 

 

report of such independent public accountants as EDJ’s internal controls
required under Section 404 of the Sarbanes-Oxley Act of 2002, in each case
certified by such accountants without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, provided that to the extent different components of such consolidated
financial statements are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such consolidated financial
statements; together with (A) a certificate of a Financial Officer of EDJ
stating that no Default with respect to EDJ has occurred and is continuing or,
if a Default with respect to EDJ has occurred and is continuing, a statement as
to the nature thereof and the action that EDJ has taken and proposes to take
with respect thereto and (B) a schedule in substantially the form of Exhibit B
of the computations used by a Financial Officer of EDJ in determining, as of the
end of such Fiscal Year, compliance with the covenants contained in Section
5.04(b).

(iii)Quarterly Financials.  As soon as available and in any event within 50 days
after the end of each of the first three quarters of each Fiscal Year, (x) in
the case of the Parent, a Consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such quarter and a Consolidated statement of
income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by a Financial Officer of the
Parent as having been prepared in accordance with GAAP, together with (1) a
certificate of said officer stating that no Default with respect to the Parent
has occurred and is continuing or, if a Default with respect to the Parent has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent has taken and proposes to take with respect thereto and (2) a
schedule in substantially the form of Exhibit B of the computations used by the
Parent in determining compliance with the covenants contained in Section 5.04(a)
and (y) in the case of EDJ, a copy of EDJ’s unaudited FOCUS-II Report for such
quarter, which report shall fairly present in all material respects the
financial condition of EDJ at such date and the results of operations for the
period ended on such date, and duly certified by a Financial Officer of EDJ,
together with (A) a certificate of said officer stating that no Default with
respect to EDJ has occurred and is continuing or, if a Default with respect to
EDJ has occurred and is continuing, a statement as to the nature thereof and the
action that EDJ has taken and proposes to take with respect thereto and (B) a
schedule in substantially the form of Exhibit B of the computations used by EDJ
in determining compliance with the covenants contained in Section 5.04(b).

(iv)Litigation; Material Adverse Effect. Promptly (1) after the commencement
thereof, notice of any action, suit, litigation or proceeding before any
Governmental Authority affecting such Borrower or any of its Subsidiaries,
including any Environmental Liability, in each case, that would reasonably be
expected to have a Material Adverse Effect and (2) and in any event within three
(3) Business Days after any Financial Officer of such Borrower has actual
knowledge thereof, any other event,

61

 

--------------------------------------------------------------------------------

 

 

development or occurrence, in each case, that would reasonably be expected to
have a Material Adverse Effect.

(v)ERISA.

(A)ERISA Events and ERISA Reports. Promptly and in any event within 10 days
after such Borrower or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, which would reasonably be expected to result in a
Material Adverse Effect, a statement of a Financial Officer of such Borrower
describing such ERISA Event and the action, if any, such Borrower or such ERISA
Affiliate has taken and proposes to take with respect thereto.

(B)  Plan Terminations. Promptly and in any event within ten (10) Business Days
after receipt thereof by such Borrower or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan under Section 4042 of ERISA.

(C)  Plan Annual Reports. Promptly and in any event within thirty (30) days
after the written request by any Lender to such Borrower, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the IRS with respect to each Single Employer Plan.

(D)Multiemployer Plans.  Promptly and in any event within ten (10) days after
such Borrower or any ERISA Affiliate knows or has reason to know that any
Borrower or any ERISA Affiliate is contributing to or is required to contribute
to any Multiemployer Plan.

(vi)Other Information.  Such other information respecting the business,
financial condition or results of operations of such Borrower or any of its
Subsidiaries as the Administrative Agent, or any Lender through the
Administrative Agent, may from time to time reasonably request and as is
permitted to be furnished under applicable law.

Financial statements required to be delivered pursuant to Section 5.01(a)(ii) or
5.01(a)(iii) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which any
Borrower files such documents on the SEC’s EDGAR system (or any successor
thereto) or any other publicly available database maintained by the SEC, or
provides a link thereto on such Borrower’s website on the Internet, to which
each Lender and the Administrative Agent have access; or (ii) on which such
documents are posted on the applicable Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent). The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the financial statements referred to in Section 5.01(a)(ii) or 5.01(a)(iii), and
in any event shall have no responsibility to monitor compliance by

62

 

--------------------------------------------------------------------------------

 

 

the applicable Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

(b)Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with (i) all laws, rules, regulations and orders of any Governmental
Authority applicable to it and (ii) any loan agreement, indenture, mortgage,
deed of trust, material lease or other material contract or instrument binding
on such Borrower, any of its Subsidiaries or any of their properties, in each
case, except if the failure to comply therewith would not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect.

(c)Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent all Taxes imposed
upon it or upon its property, other than (i) any such Tax that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained or (ii) to the extent the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

(d)Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain with financially sound and reputable insurance companies, insurance in
such amounts and covering such risks (but including in any event general
liability, product liability and business interruption), and with such
deductibles or self-insurance retentions, as is usually carried by companies of
similar size and engaged in similar businesses and owning similar properties in
the same general areas in which such Borrower or such Subsidiary operates.  

(e)Preservation of Corporate Existence, Etc. (i) Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain its legal existence and
(ii) take all reasonable action to preserve and maintain, to the extent material
to the conduct of the business of such Borrower and its Subsidiaries taken as a
whole, its rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, except in the case of  clause (i) or (ii) to the
extent (other than with respect to the preservation of the existence of such
Borrower) the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that such Borrower and its
Subsidiaries may consummate any merger, consolidation, liquidation, dissolution,
sale, lease, transfer or other disposition not prohibited by Section 5.03
hereof.

(f)Visitation Rights. During normal business hours upon reasonable prior written
notice (including by email) and from time to time, to the extent permitted by
applicable law and without unreasonably interfering with such Borrower or its
businesses, permit the Administrative Agent to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
such Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of such Borrower and any of its Subsidiaries with any of their
officers and with their independent certified public accountants; provided that
representatives of such Borrower shall have the opportunity to be present at any
meeting with its independent accountants; provided further that unless an Event
of Default has occurred and is continuing (i) the exercise of visitation and
inspection rights under this Section 5.01(f) shall be limited to one visit per
Fiscal Year, and (ii) neither such Borrower nor any of its Subsidiaries shall be
required to pay or reimburse any costs and expenses incurred by the
Administrative Agent in connection with any additional visitations or
inspections; provided further that during

63

 

--------------------------------------------------------------------------------

 

 

the occurrence and continuation of an Event of Default, there shall be no
limitation on the frequency of such visits or inspections with respect to the
applicable Borrower or the obligations of such Borrower to reimburse
Administrative Agent for all reasonable, documented out-of-pocket costs and
expenses related to such visits and inspections.

(g)Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which true and correct entries (in all
material respects) shall be made of all material financial transactions and the
assets and business of such Borrower and each of its Subsidiaries and (ii)
maintain, and cause each of its Subsidiaries to maintain, a system of accounting
established and maintained in conformity, in all material respects, with GAAP in
effect from time to time.

(h)Maintenance of Properties, Etc. Keep all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(i)Anti-Corruption/Anti-Money Laundering Laws and Sanctions.  Maintain in effect
and enforce, and cause each of its Subsidiaries to maintain in effect and
enforce, policies and procedures reasonably designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with any applicable Anti-Corruption/Anti-Money Laundering
Laws and applicable Sanctions.

(j)Use of Proceeds.  The proceeds of the Loans shall be available (and each
Borrower agrees that it shall use such proceeds) solely to fund working capital
needs and for general corporate purposes of such Borrower.  

Section 5.02Affirmative Covenants (EDJ)

.  So long as any Loan or any other Obligation of EDJ under any Credit Document
(other than contingent indemnification obligations as to which no claim has been
asserted) shall remain unpaid or any Lender shall have any Commitment hereunder,
EDJ will:

(a)Further Assurances. Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which are required under any applicable law, or which the
Administrative Agent may reasonably request, to cause the Administrative Agent,
for the benefit of itself and the ratable benefit of the Lenders, to maintain a
legal, valid and enforceable perfected first priority Lien on the Collateral
(subject to the limitations, exceptions and qualifications set forth in the
Credit Documents), all at the expense of EDJ.

Section 5.03Negative Covenants (Borrowers)

. So long as any Loan or any other Obligation of any Borrower under any Credit
Document (other than contingent indemnification obligations as to which no claim
has been asserted) shall remain unpaid or any Lender shall have any Commitment
hereunder, such Borrower will not, at any time:

(a)Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its

64

 

--------------------------------------------------------------------------------

 

 

properties of any character (including, without limitation, accounts) whether
now owned or hereafter acquired except:

(i)Liens created under the Credit Documents;

(ii)Permitted Encumbrances;

(iii)Liens created, incurred, assumed or suffered to exist by any Broker-Dealer
Subsidiary in the ordinary course of business upon assets owned by such
Broker-Dealer Subsidiary or as to which such Broker-Dealer Subsidiary has rights
to create Liens thereon or held for its account to secure liabilities or
obligations, actual or contingent, incurred in the ordinary course of business,
including Liens in favor of clearing houses, clearing brokers or other entities
providing clearing services and borrowings collateralized by client assets in
the ordinary course of business;

(iv)other Liens not otherwise permitted under this Section 5.03(a) securing Debt
and other liabilities of such Borrower or any of its Subsidiaries in an
aggregate outstanding amount not to exceed at any time (x) 15% of the aggregate
Partnership Capital of such Borrower and its Subsidiaries determined in
accordance with GAAP, as shown on the most recent Consolidated balance sheet of
such Borrower and its Subsidiaries delivered pursuant to Section 5.01(a)(ii) or
5.01(a)(iii), minus (y) the aggregate outstanding principal amount of any Debt
(other than Debt secured by such Liens permitted under this clause (iv)) of EDJ
and/or any such Subsidiaries then outstanding under Section 5.03(b)(xix) (it
being understood that the following voluntary Liens on the following items shall
not be permitted by this clause (iv) (x) any assets carried in or credited to an
account for the exclusive benefit of customers of any Borrower pursuant to
Securities Exchange Act rule 15c3-3, (y) the right to receive back either (A)
funds from a program bank to which funds had previously been transferred for
credit to an account for the benefit of a customer of any Borrower in connection
with such Borrower’s bank cash sweep program or (B) proceeds from the sale of
money market funds, not otherwise included in the reserve formula, previously
purchased for credit to customer’s account at any Borrower in connection with
such Borrower’s money market sweep program, in either the case of (A) or (B), in
connection with funds advanced to customer by such Borrower to settle
transactions in advance of the return of such funds or sale proceeds, as
applicable, and (z) the right to any return of any funds, financial instruments
or other collateral provided to a clearing agency registered under the
Securities Exchange Act to secure such Borrower’s obligations to such clearing
agency, other than those liens arising out of membership in any such clearing
agency);

(v)Liens in respect of Hedge Agreements entered into in the ordinary course of
business and not for speculative purposes;

(vi)Liens in favor of such Borrower or any wholly-owned Subsidiary of such
Borrower;

(vii)Liens existing on any property or asset prior to the acquisition thereof by
such Borrower or any Subsidiary thereof or existing on any property or asset

65

 

--------------------------------------------------------------------------------

 

 

of any Person that becomes a Subsidiary of such Borrower prior to the time such
Person becomes a Subsidiary of such Borrower; provided (1) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary of such Borrower, (2) such Lien shall not apply to
any other property or assets of such Borrower or any Subsidiary thereof and (3)
such Lien shall secure only those obligations which it secured on the date of
such acquisition or the date such Person becomes a Subsidiary of such Borrower,
and any Debt not prohibited hereunder extending the maturity of, or refunding or
refinancing such obligations;

(viii)Liens securing Debt permitted pursuant to Section 5.03(b)(xiv) (or Debt of
the same type incurred by such Borrower) (other than any Chapter 100 Transaction
obligations) upon or in any real property or equipment acquired or held by such
Borrower or any Subsidiary in the ordinary course of business to secure the
purchase price of such property or equipment or to secure Debt incurred solely
for the purpose of financing the acquisition of such property or equipment;
provided that (1) such Liens shall not extend to or cover any property or assets
of any character other than the property or equipment being financed, (2) such
Liens shall be created within 90 days of the acquisition of the related asset
and (3) the amount of Debt secured thereby is not increased;

(ix)Liens on any real property securing Mortgage Indebtedness permitted pursuant
to Section 5.03(b)(xv) in respect of which (1) the recourse of the holder of
such Mortgage Indebtedness (whether direct or indirect and whether contingent or
otherwise) under the instrument creating the Lien or providing for the Mortgage
Indebtedness secured by the Lien is limited to such real property directly
securing such Mortgage Indebtedness, any after-acquired property affixed thereto
or incorporated therein and any proceeds or products thereof and (2) such holder
may not under the instrument creating the Lien or providing for the Debt secured
by the Lien collect by levy of execution or otherwise against assets or property
of any Borrower or any of their Subsidiaries (other than such real property
directly securing such Mortgage Indebtedness) if such Borrower or any of their
Subsidiaries fails to pay such Mortgage Indebtedness when due and such holder
obtains a judgment with respect thereto, except for recourse obligations that
are customary in “non-recourse” real estate transactions;

(x)customary restrictions on transfers of assets contained in agreements related
to the sale by any Borrower or any of their Subsidiaries of such assets pending
their sale, provided that such restrictions apply only to the assets to be sold
and such sale is permitted hereunder;

(xi)Liens described in Schedule 5.03(a); and

(xii)the replacement, extension or renewal of any Lien permitted by clauses
(vii), (viii) and (xi) above upon or on the same property subject thereto
arising out of the replacement, extension or renewal of the Indebtedness secured
thereby (to the extent the amount thereof is not increased and such replacement,
extension or renewal of such Indebtedness is not otherwise prohibited under
Section 5.03(b)).

66

 

--------------------------------------------------------------------------------

 

 

(b)Debt. In the case of EDJ, create, incur, assume or suffer to exist, or, in
the case of each of EDJ and JFC, permit any of its Subsidiaries to create,
incur, assume or suffer to exist, any Debt, except, in each case:

(i)Debt under the Credit Documents;

(ii)Surviving Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, such Debt; provided that the terms of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are otherwise not prohibited
by the Credit Documents; provided further that the principal amount of any
Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing plus
accrued interest thereon and reasonable expenses and fees incurred in connection
therewith, and neither such Borrower nor any Subsidiary thereof shall be added
as an additional direct or contingent obligor with respect thereto, as a result
of or in connection with such extension, refunding or refinancing; and provided
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable as determined in good faith by the applicable Borrower in any
material respect to such Borrower than the terms of any agreement or instrument
governing any Surviving Debt being extended, refunded or refinanced;

(iii)Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates and exchange rates incurred in the ordinary course of business
and consistent with prudent business practice;

(iv)Debt owed by (1) any Subsidiary to any Borrower, (2) any Subsidiary to any
other Subsidiary and (3) any Borrower to any other Borrower; provided that any
such Debt (x) constitutes an advance made from existing cash on hand of such
Subsidiary or such Borrower or other internal sources of funds of such
Subsidiary or such Borrower, as applicable, and shall not have been made with
the proceeds of any third-party Debt of any Subsidiary or such Borrower (other
than third-party Debt incurred by JFC) and (y) shall not be pledged by such
Subsidiary or such Borrower to any third party.

(v)Debt of any Person that becomes a Subsidiary of such Borrower after the date
hereof not in contravention of this Agreement, which Debt is existing at the
time such Person becomes a Subsidiary of such Borrower (other than Debt incurred
solely in contemplation of such Person becoming a Subsidiary of such Borrower),
and any Debt extending the maturity of, or refunding or refinancing, in whole or
in part, any such Debt under this clause (v); provided that the terms of any
such extending, refunding or refinancing Debt, and of any agreement entered into
and of any instrument issued in connection therewith, are otherwise not
prohibited by the Credit Documents; provided further that the principal amount
of the Debt being extended, refunded or refinanced shall not be increased above
the principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing plus accrued interest thereon and reasonable

67

 

--------------------------------------------------------------------------------

 

 

expenses and fees incurred in connection therewith, and neither such Borrower
nor any Subsidiary shall be added as an additional direct or contingent obligor
with respect thereto, as a result of or in connection with such extension,
refunding or refinancing; and provided further that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such extending,
refunding or refinancing Debt, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable as determined
in good faith by the applicable Borrower in any material respect to such
Borrower than the terms of any agreement or instrument governing the Debt being
extended, refunded or refinanced;

(vi)to the extent the same constitutes Debt, Repurchase Obligations;

(vii)Debt under performance bonds, surety bonds and letter of credit obligations
to provide security for worker’s compensation claims and Debt in respect of bank
overdrafts not overdue for more than two days after such Borrower or any
Subsidiary thereof had knowledge of such overdraft, in each case, incurred in
the ordinary course of business;

(viii)to the extent the same constitutes Debt, obligations in respect of working
capital adjustments and/or earn-out arrangements and customary indemnification
obligations incurred in connection with any disposition or purchase or
acquisition;

(ix)Ordinary Course Operating Debt;

(x)to the extent constituting Guaranteed Debt, indemnification obligations and
other similar obligations of such Borrower and its Subsidiaries in favor of
partners, directors, officers, employees, consultants or agents of such Borrower
or any of its Subsidiaries extended in the ordinary course of business;

(xi)Guaranteed Debt with respect to leases in respect of real property entered
into by any Subsidiary in the ordinary course of business;

(xii)contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;

(xiii)Debt owing to insurance companies to finance insurance premiums incurred
in the ordinary course of business; provided that each insurance company
financing such insurance premiums agrees to give the Administrative Agent not
less than 30 days’ prior written notice before termination of any insurance
policy for which premiums are being financed;

(xiv)Debt of any Borrower or any Subsidiary incurred to finance, the
acquisition, construction or improvement of any fixed or capital assets in the
ordinary course of business, including Capital Leases and any Debt assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Debt to the extent not increasing the outstanding
principal amount thereof or resulting in an earlier

68

 

--------------------------------------------------------------------------------

 

 

maturity date or decreasing the weighted average life thereof; provided that (1)
such Debt is incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement and (2) the principal amount of
Debt secured by any such Lien shall at no time exceed the original purchase
price of such property at the time it was acquired plus the reasonable
construction cost of any buildings built on such property; provided further, for
the avoidance of doubt, notwithstanding the restriction herein on extensions,
renewals and replacements of any such Debt that result in an earlier maturity
date, any Borrower or any Subsidiary may prepay such Debt at any time from
existing cash on hand of such Subsidiary or such Borrower or other internal
sources of funds of such Subsidiary or such Borrower, as applicable, and shall
not have been made with the proceeds of any third-party Debt of any Subsidiary
or such Borrower (other than third-party Debt incurred by JFC);

(xv)other Mortgage Indebtedness;

(xvi)Contingent liabilities of any Subsidiary of any Borrower in respect of the
headquarters lease of the former UK Subsidiary known as Edward Jones Limited;

(xvii)Debt arising out of Chapter 100 Transactions;

(xviii)Liens described in Schedule 5.03(b); and

(xix)other Debt not otherwise permitted under this Section 5.03(b) in an
aggregate outstanding principal amount not to exceed at any time (x) 15% of the
aggregate Partnership Capital of such Borrower and its Subsidiaries determined
in accordance with GAAP, as shown on the most recent Consolidated balance sheet
of such Borrower and its Subsidiaries delivered pursuant to Section 5.01(a)(ii)
or 5.01(a)(iii), minus (y) the aggregate outstanding principal amount of any
Debt (other than Debt permitted under this clause (xix)) and other liabilities
secured by Liens then existing and permitted under Section 5.03(a)(iv).

(c)Change in Nature of Business. Engage or permit any of its Subsidiaries to
engage in any material line of business substantially different from those lines
of business conducted by such Borrower and its Subsidiaries on the Effective
Date or any business or any other activities that are reasonably similar,
ancillary, incidental, complimentary or related thereto, or a reasonable
extension, development or expansion thereof.

(d)Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or liquidate, divide or dissolve, or permit any of its
Subsidiaries to do any of the foregoing, except that:

(i)any Subsidiary of such Borrower may merge into or consolidate with such
Borrower or any other Subsidiary of such Borrower; provided that in the case of
any such merger or consolidation to which such Borrower is a party, such
Borrower shall be the surviving entity;

(ii)such Borrower or any Subsidiary of such Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or

69

 

--------------------------------------------------------------------------------

 

 

consolidate with it; provided that (i) in the case of any such merger or
consolidation to which such Borrower is a party, such Borrower shall be the
surviving entity and (ii) immediately before and after giving effect to such
merger or consolidation, no Event of Default shall have occurred and be
continuing;

(iii)as part of any sale, lease, transfer or other disposition not prohibited by
Section 5.03(e), any Subsidiary of such Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that immediately before and after giving effect to such merger
or consolidation, no Event of Default shall have occurred and be continuing; and

(iv)any Subsidiary of such Borrower may liquidate or dissolve if such Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of such Borrower and is not materially disadvantageous to the Lenders;
provided, however, that in each case, immediately before and after giving effect
thereto, no Event of Default shall have occurred and be continuing.

(e)Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of
(including by division), all or substantially all of the assets of such Borrower
and its Subsidiaries, taken as a whole; provided, that, for the avoidance of
doubt LP Offerings shall be permitted.

(f)Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of such Borrower, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of such Borrower
(collectively, “Restricted Payments”), except that such Borrower may make
Restricted Payments so long as no Event of Default shall have occurred and be
continuing or would exist after giving effect thereto; provided, however, that:

(i)except as set forth in clause (ii) below, notwithstanding the occurrence and
continuance of an Event of Default, such Borrower shall be permitted to make
and/or pay:

(A)distributions to its partners in order for each of them to pay any and all
Canadian and U.S. federal, state or local income and/or employment taxes arising
with respect to the income, gains or profit of such Borrower and its
Subsidiaries (taking into account foreign tax credits and assuming that each
partner is in the highest marginal rate for each taxing jurisdiction)
(collectively, the “Tax Distributions”);

(B)distributions to fund the repayment of principal and interest on loans made
by JFC incurred by the partners to make their respective capital contributions;

70

 

--------------------------------------------------------------------------------

 

 

(C)salaries to its partners in accordance with its Organizational Documents;

(D)solely with respect to JFC, guaranteed payments to its limited partners as
they come due in accordance with Section 3.3(B) of its Twentieth Amended and
Restated Agreement of Registered Limited Liability Partnership, dated as of
August 6, 2018 (or any equivalent provision of its Organizational Documents if
such agreement is amended, amended and restated or otherwise modified, provided
that such provision does not increase the amount or nature of such payment) and
not on an accelerated basis;

(E)distributions to its partners required by such Borrower’s Repurchase
Obligations;

(F)distributions constituting ordinary course compensation to parties to joint
ventures in accordance with the agreement by which such joint venture is
organized; provided that such distributions are considered compensation under
GAAP or otherwise flow through the Borrower’s GAAP financials as an expense;

(G)distributions to its Service Partners constituting ordinary course
compensation pursuant to the Service Partner Distribution Policy (both as
defined in and in accordance with its Organizational Documents as in effect on
the Effective Date); provided that such distributions are considered
compensation under GAAP or otherwise flow through the Borrower’s GAAP financials
as an expense;

(H)distributions to its general partners consistent with past practice pursuant
to certain authorization agreements in connection with loans and advances from
Parent to such general partners of Parent which authorization agreements provide
for an annual distribution to such general partners in accordance with the terms
thereof; and

(I)other distributions to its partners in an amount not to exceed $5,000,000 in
order to pay other amounts owing to such partners;

in each case of the foregoing clauses (A) through and including (I), in the
ordinary course of business and consistent with past practice (collectively, the
“Permitted Restricted Payments”); and

(ii)if an Event of Default in respect of Section 5.04 or under Section 6.01(a)
or under Section 6.01(f) shall have occurred and be continuing, no Permitted
Restricted Payments (other than Tax Distributions) shall be permitted from and
after the occurrence of such Event of Default and during the continuance
thereof.

(g)Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Equity Interests,
bonds, notes,

71

 

--------------------------------------------------------------------------------

 

 

debentures or other debt securities of, or any assets constituting a business
unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(i)extensions of trade credit in the ordinary course of business;

(ii)investments in Cash Equivalents (and other Investments in the ordinary
course of a broker-dealer business (including, without limitation, by EDJ made
in the ordinary course of business in accordance with Rule 15c3-3 of the General
Rules and Regulations promulgated by the SEC under the Securities Exchange
Act));

(iii)loans and advances to (i) employees or partners of such Borrower or any of
its Subsidiaries (other than general partners) in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for such Borrower and its Subsidiaries not to exceed $5,000,000
at any one time outstanding, (ii) employees or partners of such Borrower or any
of its Subsidiaries in the ordinary course of business pursuant to health
savings accounts or other employee or partner benefit plans and (iii) general
partners of Parent in an aggregate amount for Parent not to exceed $50,000,000
at any one time outstanding;

(iv)any Borrower and their respective Subsidiaries may acquire, in a single
transaction or series of related transactions (A) all or substantially all of
the assets or a majority of the outstanding Securities entitled to vote in an
election of members of the Governing Body of a Person incorporated or organized
in the United States or (B) any division, line of business or other business
unit of a Person that is incorporated or organized in the United States (such
Person or such division, line of business or other business unit of such Person
being referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
such Borrower and its Subsidiaries pursuant to Section 5.03(c), so long as (1)
no Event of Default or Default shall then exist or would exist after giving
effect thereto, (2) such Borrower delivers an Officer’s Certificate of an
Authorized Officer attaching a schedule in substantially the form of Exhibit B
of the computations used by such Borrower in determining compliance with the
covenants contained in Section 5.04(a) or Section 5.04(b), as applicable to such
Borrower, demonstrating that, after giving effect to such acquisition and any
financing thereof on a pro forma basis as if such acquisition had been completed
on the first day of the four fiscal quarter period ending on the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a)(ii) or (iii), as applicable (such last day, the
“test date”), such Borrower would have been in compliance with each of the
financial covenants set forth in Section 5.04(a) or Section 5.04(b), as
applicable to such Borrower, and (3) such acquisition shall not be a “hostile”
acquisition and shall have been approved by the Governing Body and/or partners
of such Borrower or such Subsidiary, as applicable, and Target;

(v)intercompany Investments by such Borrower or any of its Subsidiaries in such
Borrower or any of its Subsidiaries;

72

 

--------------------------------------------------------------------------------

 

 

(vi)Investments consisting of extensions of credit entered into or made or that
are received in the ordinary course of business in accordance with normal
practice and Investments in Hedge Agreements;

(vii)Investments existing on the date hereof and set forth on Schedule 5.03(g)
and any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment as in effect on the date hereof or as otherwise
permitted by this Section 5.03(g);

(viii)Investments existing on the Effective Date in any Subsidiaries of any
Borrower in existence as of the Effective Date;

(ix)Investments in the form of promissory notes and other non-cash consideration
received by a Borrower or any of its Subsidiaries in connection with any
conveyances, sales, leases or sub-leases, assignments, transfers and
dispositions permitted by Section 5.03(e);

(x)Securities purchased under agreements to resell (to the extent such
transactions constitute Investments);

(xi)Investments in Securities, whether purchased and held for resale to
customers, for such Person’s own investment purposes or to fund deferred
compensation liabilities for employees or partners, in each case, in the
ordinary course of business and consistent with past practice;

(xii)Investments in margin loans to customers in the ordinary course of
business;

(xiii)Investments in joint ventures from and after the Effective Date in an
aggregate amount not at any time to exceed $25,000,000;

(xiv)Investments in Securities issued by Government Authorities with a maturity
of up to ten (10) years and in an aggregate principal amount not to exceed the
amount of any bond issue permitted under the terms hereof;

(xv)Investments by the Borrower constituting loans to the Borrower’s partners,
the proceeds of which are used exclusively for the concurrent purchase of
Partnership Capital;

(xvi)Investments by the Borrower permitted pursuant to Section 5.03(f)(i)(E);
and

(xvii)in addition to Investments otherwise expressly permitted by this Section,
any Investment by such Borrower or any of its Subsidiaries so long as at the
time such Borrower or Subsidiary makes such Investment (1) no Event of Default
shall have occurred and be continuing or would exist after giving effect thereto
and (2) such Borrower shall be in compliance, on a pro forma basis after giving
effect to such

73

 

--------------------------------------------------------------------------------

 

 

Investment, with the covenants applicable to such Borrower contained in Section
5.04 recomputed as at the last day of the most recently ended fiscal quarter of
such Borrower and its Subsidiaries as if such Investment had occurred on the
first day of each relevant period for testing such compliance.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 5.03(g), such amount shall be deemed to be the amount
of such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

(h)Sale and Lease-Backs. Except as set forth on Schedule 5.03(h) hereto, such
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease (including a Capital Lease), of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, that such
Borrower or any of its Subsidiaries sells or transfers or is to sell or transfer
to any other Person (other than such Borrower or any of its Subsidiaries);
provided that (i) such Borrower and its Subsidiaries may become and remain
liable as lessee, guarantor or other surety with respect to any such lease if
and to the extent that such Borrower or any of its Subsidiaries would be
permitted to enter into, and remain liable under, such lease to the extent that
the transaction would be permitted under Subsection 5.03(b), as if the sale and
lease-back transaction constituted Debt in a principal amount equal to the gross
proceeds of the sale and (ii) any Subsidiary of any Borrower may enter into a
Chapter 100 Transaction.

(i)Transactions with Affiliates. Conduct, or permit any of its Subsidiaries to
conduct, any transaction with any of its Affiliates except (i) on terms that are
(1) in, or not inconsistent with, the best interests of such Borrower and its
stockholders or (2) fair and reasonable and at least as favorable to such
Borrower or such Subsidiary as it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate of such Borrower or such
Subsidiary, (ii) any Affiliate who is an individual may serve as partner,
director, officer, employee or consultant of such Borrower or any of its
Subsidiaries and may receive reasonable compensation and indemnification for his
or her services in such capacity, (iii) nonexclusive licenses of patents,
copyrights, trademarks, trade secrets and other intellectual property by such
Borrower or any of its Subsidiaries to any other Affiliate of such Borrower or
any of its Subsidiaries, (iv) any transaction between or among such Borrower
and/or any of its Subsidiaries not involving any other Affiliate of such
Borrower and (v) transactions existing on the date hereof identified on Schedule
5.03(i).

(j)Changes in Fiscal Year.  Permit the fiscal year of such Borrower to end on a
day other than December 31 or change such Borrower’s method of determining
fiscal quarters.

(k)Anti-Corruption/Anti-Money Laundering Laws and Sanctions. Request any
Borrowing, and such Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any applicable
Anti-Corruption/Anti-Money Laundering Laws, (ii) for the purpose of funding,

74

 

--------------------------------------------------------------------------------

 

 

financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
under applicable law, or (iii) in any manner that reasonably would be expected
to result in the violation of any Sanctions applicable to any party hereto

(l)Multiemployer Plans.  Any Borrower or any ERISA Affiliate contributes to or
is required to contribute to any Multiemployer Plans.

Section 5.04Financial Covenants

. So long as any Loan or any other Obligation of such Borrower under any Credit
Document (other than contingent indemnification obligations as to which no claim
has been asserted) shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a)JFC shall:

(i)Total Capitalization. Maintain as of the end of the last day of each
Measurement Period a Leverage Ratio of not more than 35%.

(ii)Minimum Partnership Capital. Maintain at all times Partnership Capital of
not less than an amount equal to $1,884,000,000.

(b)EDJ shall:

(i)Minimum Consolidated Tangible Net Worth.  Maintain at all times a
Consolidated Tangible Net Worth of not less than the Minimum TNW.

(ii)Regulatory Net Capital.  Maintain at all times Regulatory Net Capital in
compliance with applicable law but in no event less than six percent (6%) of its
aggregate debit items calculated using the alternative standard for net capital
calculation.

ARTICLE VI
Events of Default

Section 6.01Events of Default

.  With respect to each Borrower, if any of the following events (“Events of
Default”) shall occur and be continuing with respect to such Borrower:

(a)such Borrower shall fail to pay (i) any principal of any Loan when the same
shall become due and payable or (ii) any interest on any Loan or any other
payment obligation under any Credit Document, in each case under this clause
(ii) within three (3) Business Days after the same shall become due and payable;
or

(b)any representation or warranty made by such Borrower in any Credit Document
or in any document required to be delivered in connection therewith shall prove
to have been incorrect in any material respect when made; or

75

 

--------------------------------------------------------------------------------

 

 

(c)such Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(a)(i), 5.01(e) (solely with respect to the
existence of such Borrower), 5.03 (other than Section 5.03(j)) or Section 5.04;
or

(d)such Borrower shall fail to perform or observe any other term, covenant or
agreement contained in any Credit Document (other than described in Section
6.01(a), (b) or (c)) on its part to be performed or observed and such failure
shall remain unremedied for 30 days after the date on which written notice
thereof shall have been given to such Borrower by the Administrative Agent or
any Lender; or

(e)such Borrower or any of its Subsidiaries shall fail to pay any principal of,
premium or interest on or any other amount payable in respect of any Debt of
such Borrower or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $50,000,000 either individually or in the aggregate for such Borrower
and its Subsidiaries (but excluding Debt outstanding hereunder), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or any such Debt
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or

(f)(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (1) liquidation, reorganization or other relief in
respect of such Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Bankruptcy Law now or hereafter in
effect or (2) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Borrower or any of its Subsidiaries or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered or (ii) such Borrower or any
of its Subsidiaries shall (A) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any
Bankruptcy Law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely manner, any proceeding or petition described in
clause (f)(i) of this Article, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Borrower or any of its Subsidiaries or for a substantial part of its
assets, (D) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (E) make a general assignment for the
benefit of creditors or (F) take any corporate board action to authorize any of
the foregoing; or

(g)any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $50,000,000 shall be rendered against
such  Borrower or any of its Subsidiaries and there shall be any period of 60
consecutive days during which the payment

76

 

--------------------------------------------------------------------------------

 

 

for such judgment or order shall remain unsatisfied and a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such amount shall be calculated after
deducting from the sum so payable any amount of such judgment or order that is
fully covered by a valid and binding policy of insurance in favor of such
Borrower or Subsidiary from an insurer that is rated at least “A” by A.M. Best
Company or is in such Borrower’s reasonable determination otherwise
credit-worthy and which insurer has been notified, and has not disputed the
claim made for payment, of such amount of such judgment or order; or

(h)any material provision of any Credit Document after delivery thereof pursuant
to Section 4.01 shall for any reason cease to be valid and binding on or
enforceable against such Borrower party thereto, or such Borrower shall so state
in writing except to the extent such Borrower has been released from its
obligations thereunder in accordance with this Agreement or such other Credit
Document or such Credit Document has expired or terminated in accordance with
its terms; or

(i)a Change of Control shall occur; or

(j)any ERISA Event shall have occurred which would reasonably be expected to
result in liability to such Borrower and/or any ERISA Affiliate in an amount
that would reasonably be expected to have a Material Adverse Effect; or

(k)any Borrower or any ERISA Affiliate contributes to or is required to
contribute to any Multiemployer Plan; or

(l)[reserved]; or

(m)solely with respect to EDJ, at any time when any Secured Loan is outstanding,
except as expressly permitted hereunder or thereunder, any of the Security
Documents shall cease, for any reason, to be in full force and effect, or any
Borrower or any of its Affiliates shall so assert in writing, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; provided that, EDJ
may cure any Default or Event of Default under this clause (m) by redesignating
the applicable Secured Loans as Unsecured Loans as of the first date of such
unenforceability, invalidity or assertion in accordance with Section 6 of the
Security Agreement and Section 2.12 hereof;

then, and in every such event (other than an event with respect to the
applicable Borrower described in clause (f) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to such Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments to lend to the applicable Borrower, and
thereupon the Commitments to lend such Borrower shall terminate immediately, and
(ii) declare the Loans made to such Borrower then outstanding to be due and
payable in whole by such Borrower (or in part, in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable by such Borrower, together with accrued interest thereon and all fees
and other obligations of such

77

 

--------------------------------------------------------------------------------

 

 

Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to the
applicable Borrower described in clause (f) of this Article, the Commitments to
lend to such Borrower shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of such Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by such Borrower.

For the avoidance of doubt, a Default or Event of Default of the Parent under
this Agreement that does not otherwise constitute a Default or Event of Default
of EDJ hereunder, shall not result in a Default or Event of Default of EDJ
hereunder and none of EDJ’s rights hereunder shall be impaired as a result of
such Default or Event of Default of the Parent, including, without limitation,
EDJ’s ability to request Borrowings and receive Loans hereunder; provided  that,
a Default or Event of Default of EDJ under this Agreement shall constitute a
Default or Event of Default, as the case may be, of the Parent.

ARTICLE VII
[Reserved]

ARTICLE VIII
The Administrative Agent and Co-Syndication Agents

Section 8.01Authorization and Action

.  (a)  Each Lender hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent under the Credit Documents and each
Lender authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender hereby authorizes the Administrative Agent to execute
and deliver, and to perform its obligations under, each of the Credit Documents
to which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Credit Documents.

(b)As to any matters not expressly provided for herein and in the other Credit
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Credit Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or any other Credit Document or applicable law,
including any action that may

78

 

--------------------------------------------------------------------------------

 

 

be in violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Credit Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent, or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Credit
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, other than as expressly set forth herein and in
the other Credit Documents, regardless of whether a Default or an Event of
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” (or any similar term) herein or in any other Credit
Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties); additionally, each Lender agrees that
it will not assert any claim against the Administrative Agent based on an
alleged breach of fiduciary duty by the Administrative Agent in connection with
this Agreement and the transactions contemplated hereby; and

(ii)nothing in this Agreement or any Credit Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The

79

 

--------------------------------------------------------------------------------

 

 

Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.

(e)None of any Co-Syndication Agent or any Lead Arranger shall have obligations
or duties whatsoever in such capacity under this Agreement or any other Credit
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f)In case of the pendency of any proceeding with respect to any Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or other Obligation of the Borrower under the
Credit Documents shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders or the other Secured Parties, to pay the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent under the Credit
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations of such Borrower under the
Credit Documents or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

(g)The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of each
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrowers or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral provided under the
Credit Documents, to have agreed to the provisions of this Article.

Section 8.02Administrative Agent’s Reliance, Indemnification, Etc.

  (a)  Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Credit Documents (x) with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Credit Documents) or (y) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a

80

 

--------------------------------------------------------------------------------

 

 

final and nonappealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Borrower or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of any Borrower
to perform its obligations hereunder or thereunder.

(b)The Administrative Agent shall not be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by a Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Credit Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Credit Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Credit Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Credit
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent or (vi) the creation, perfection or
priority of Liens on the Collateral.

(c)Without limiting the foregoing, each of the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Borrower in connection with this
Agreement or any other Credit Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Credit Document by acting upon, any
notice, consent, certificate or other instrument or writing (which writing may
be a fax, any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Credit Documents for being the maker thereof).

Section 8.03Posting of Communications

.  (a)  Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar

81

 

--------------------------------------------------------------------------------

 

 

or any other electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and each Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution. Each of the Lenders and each  Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD ARRANGER, ANY CO-SYNDICATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Credit Document or the transactions contemplated therein which
is distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.

(d)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Credit Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (which could

82

 

--------------------------------------------------------------------------------

 

 

be in the form of electronic communication) from time to time of such Lender’s
email address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such email
address.

(e)Each of the Lenders and each Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

Section 8.04The Administrative Agent Individually

.  With respect to its Commitment and Loans, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender or as one of the Required Lenders, as applicable. The Person serving as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders.

Section 8.05Successor Administrative Agent

.  (a)  The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrowers, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrowers (which approval may not
be unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Credit Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Credit Documents.

83

 

--------------------------------------------------------------------------------

 

 

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrowers,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as administrative agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Security
Document and Credit Document, and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this Section (it being
understood and agreed that the retiring Administrative Agent shall have no duty
or obligation to take any further action under any Security Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Credit Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Credit Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

Section 8.06Acknowledgements of Lenders

.  (a)  Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Lead
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Lead Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other

84

 

--------------------------------------------------------------------------------

 

 

Credit Document pursuant to which it shall become a Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

Section 8.07Collateral Matters

.  (a)  Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations of any Borrower under the Credit Documents, it being understood and
agreed that all powers, rights and remedies under the Credit Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof.

(b)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Credit Document to the holder of
any Lien on such property that is permitted by Section 5.03(a). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Borrower
in connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders or any other Secured Party for any failure to monitor or
maintain any portion of the Collateral.

Section 8.08Certain ERISA Matters

.  (a)  Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

85

 

--------------------------------------------------------------------------------

 

 

(iii)(1) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (2) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (3) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that:

(i)neither the Administrative Agent nor any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this

86

 

--------------------------------------------------------------------------------

 

 

Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

(c)The Administrative Agent and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent fees, utilization fees, minimum usage fees,
letter of credit fees, fronting fees, deal-away or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX
Miscellaneous

Section 9.01Notices

.  (a)  Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i)(x) if to the Parent, to it at The Jones Financial Companies, L.L.L.P., 10th
Floor, 12555 Manchester Road, Saint Louis, MO 63131, Attention:  General
Counsel, with a copy to 12555 Manchester Road, Saint Louis, MO 63131, Attention:
Treasurer, Fax 314-515-4969, E-mail Address: Treasurydept@edwardjones.com, with
a copy to Duane Morris LLP, 190 South LaSalle Street, Suite 3700, Chicago, IL
60603-3433, Attention: Brian P. Kerwin, Fax 1-312-277-6521, E-mail Address:
BPKerwin@duanemorris.com and (y) if to EDJ, to it at Edward D. Jones & Co., L.P.
10th Floor, 12555 Manchester Road, Saint Louis, MO 63131, Attention:  General
Counsel, with a copy to 12555 Manchester Road, Saint Louis, MO 63131, Attention:
Treasurer, Fax 314-515-4969, E-mail Address: Treasurydept@edwardjones.com, with
a copy to Duane Morris LLP, 190 South LaSalle Street, Suite 3700, Chicago, IL
60603-3433, Attention: Brian P. Kerwin, Fax 1-312-277-6521, E-mail Address:
BPKerwin@duanemorris.com;

87

 

--------------------------------------------------------------------------------

 

 

(ii)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, NCC 5, Floor 1, Newark, DE 19713, Attention of Michelle Keesee,
Telephone 302-634-1920, e-mail 12012443577@TLS.ldsprod.com and Ryan Kelley,
Telephone 302-552-0867, email cib.cps.ops@jpmorgan.com; and

(iii)if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Borrowers; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  

(c)Any party hereto may change its address or electronic communication or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

Section 9.02Waivers; Amendments

.  (a)  No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder or
under the Credit Documents, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.19(b) or Section 2.19(c) in a

88

 

--------------------------------------------------------------------------------

 

 

manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender adversely affected thereby, (v)
change Section 2.21 without the consent of the Swingline Lenders and the
Uncommitted Swingline Lenders, (vi) release the Lien of the Administrative Agent
on all or substantially all of the Collateral (other than as expressly permitted
under the Credit Documents) without the written consent of each Lender or (vii)
change any of the provisions of this Section or reduce any number or percentage
set forth in the definition of “Required Lenders” or “Supermajority Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (viii) change Section 10 of the Security Agreement without the
written consent of each Lender or (ix)(A) amend Schedule 1.01 or the definitions
of “Eligible Assets”, “Pledged Eligible Assets”, “Loan Value” or “Market Value”
(or any component definitions of any of the foregoing), to the extent that any
such amendment would result in a less restrictive standard than set forth
herein, or otherwise change the formula for calculations of any Loan Value or
(B) waive compliance with the Loan Value limitations, without the written
consent of the Supermajority Lenders; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lenders or the Uncommitted Swingline Lenders
hereunder without the prior written consent of the Administrative Agent, the
Swingline Lenders or the Uncommitted Swingline Lenders, as the case may be.
Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrowers, may amend, modify or supplement any Credit Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
other manifest error in any Credit Document.  Notwithstanding the foregoing,
technical and conforming modifications to the Credit Documents may be made with
the consent of the Borrowers and the Administrative Agent to the extent
necessary to integrate any Incremental Commitments on substantially the same
basis as the Loans (including, for the avoidance of doubt, the amendments
contemplated by the proviso of Section 2.22(a)(ii))

Section 9.03Expenses; Indemnity; Damage Waiver

.  (a)  Each Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arrangers and each of
their respective Affiliates, including the reasonable fees, disbursements and
other charges of counsel (but limited, in the case of legal fees and expenses to
the reasonable and documented fees and expenses of one primary counsel for all
Persons (taken as a whole) and to the extent reasonably necessary, one
regulatory and local counsel for all Persons (taken as a whole) in each relevant
jurisdiction (and, solely in the case of a conflict of interest, one additional
counsel and, to the extent reasonably necessary, one regulatory and local
counsel in each relevant jurisdiction to each group of similarly situated
Persons actually affected by such conflict taken as a whole)) in connection with
the syndication of the credit facilities provided for herein, the negotiation,
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, or any amendments, supplements, modifications or waivers of the
provisions hereof or thereof (in each case, whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable,
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, disbursements and other charges of
counsel (but limited, in the case of legal fees and expenses to the reasonable
and documented fees and expenses of one primary counsel for all Persons (taken

89

 

--------------------------------------------------------------------------------

 

 

as a whole) and to the extent reasonably necessary, one regulatory and local
counsel for all Persons (taken as a whole) in each relevant jurisdiction (and,
solely in the case of a conflict of interest, one additional counsel and, to the
extent reasonably necessary, one regulatory and local counsel in each relevant
jurisdiction to each group of similarly situated Persons actually affected by
such conflict taken as a whole)), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Credit
Document, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred
during  any workout, restructuring or negotiations in respect of such Loans and
(iii) any charges of IntraLinks/IntraAgency or other relevant website or CUSIP
charges. Each Borrower shall indemnify the Administrative Agent, each
Co-Syndication Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (but limited, in the case
of legal fees and expenses, to the reasonable and documented fees and expenses
of one primary counsel for all Persons (taken as a whole) and to the extent
reasonably necessary, one regulatory and local counsel for all Persons (taken as
a whole) in each relevant jurisdiction (and, solely in the case of a conflict of
interest, one additional counsel and, to the extent reasonably necessary, one
regulatory and local counsel in each relevant jurisdiction to each group of
similarly situated Persons actually affected by such conflict taken as a
whole)), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (1) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby or the use or
proposed use of proceeds hereof, (2) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by any Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any Subsidiary or (3) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not the same are brought by any
Borrower, its equity holders, affiliates or creditors or any other Person;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or any of its Related Parties, or the
material breach of any of such Indemnitee’s or any of its Related Parties’
express obligations hereunder or (y) arise from disputes solely among
Indemnitees that do not involve any act or omission by any Borrower or any of
its Related Parties, other than claims against any Indemnitee in its capacity or
fulfilling its role as agent, arranger or bookrunner or similar role under this
Agreement, and provided further, that this Section 9.03(a) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

(b)To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Swingline Lenders or the Uncommitted
Swingline Lenders under paragraph (a) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Swingline Lenders or the
Uncommitted Swingline Lenders, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the

90

 

--------------------------------------------------------------------------------

 

 

case may be, was incurred by or asserted against the Administrative Agent, the
Swingline Lenders or the Uncommitted Swingline Lenders in their capacities as
such.

(c)To the extent permitted by applicable law, no party hereto shall assert, and
hereby waives, any claim against any Borrower or any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof; provided that
this shall not limit any Borrower’s indemnification obligations pursuant to
Section 9.03(a).  No Indemnitee shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or a material breach by such Indemnitee of
the express obligations hereunder.

(d)All amounts due under this Section shall be payable promptly within five (5)
Business Days after written demand therefor.

Section 9.04Successors and Assigns

.  (a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)each Borrower, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
any Event of Default under Section 6.01(a) or (f) with respect to the Borrowers
has occurred and is continuing, any other assignee (it being understood that
each Borrower will be deemed to have consented to an assignment if it has not
objected thereto within 5 Business Days following notice thereof); and

(B)the Administrative Agent and each Swingline Lender, provided that no consent
of the Administrative Agent or any Swingline Lender

91

 

--------------------------------------------------------------------------------

 

 

shall be required for an assignment of any Commitment to an assignee that is a
Lender with a Commitment immediately prior to giving effect to such assignment.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrowers shall be required if an Event of
Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and its
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws;

(E)assignments shall not be made to any Person who is a natural person or who
is, or would upon the effectiveness of any such assignment become, a Defaulting
Lender; and

(F)assignments shall not be made to any Borrower or any Subsidiary or Affiliate
of any Borrower.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an

92

 

--------------------------------------------------------------------------------

 

 

Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue, to the extent permitted by applicable law,
to be entitled to the benefits of Section 2.16, Section 2.17, Section 2.18 and
Section 9.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), Section 2.06(c),
Section 2.07(b), Section 2.19(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vi)Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Swingline Lenders, sell participations to one or more banks

93

 

--------------------------------------------------------------------------------

 

 

or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (1) such Lender’s
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (3) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(4) no participation shall be sold to any natural person, any Borrower or any
Subsidiary or Affiliate of any Borrower.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Each Borrower agrees that, to the extent permitted by applicable
law, each Participant shall be entitled to the benefits of Section 2.16, Section
2.17 and Section 2.18 (subject to the requirements and limitations therein,
including the requirements under Section 2.18(f) (it being understood that the
documentation required under Section 2.18(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.16 and Section 2.18 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 2.16 or Section 2.18, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from an adoption of or any
Change in Law made subsequent to the Effective Date that occurs after the
Participant acquired the applicable participation.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
each Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Credit Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  

(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or

94

 

--------------------------------------------------------------------------------

 

 

other central bank having jurisdiction over such Lender, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

Section 9.05Survival

.  All covenants, agreements, representations and warranties made by each
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Section 2.16,
Section 2.17, Section 2.18 and Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.

Section 9.06Counterparts; Integration; Effectiveness

.  This Agreement and the other Credit Documents may each be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Credit Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement and each other Credit Document shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof and
thereof, as applicable, which, when taken together, bear the signatures of each
of the other parties hereto and thereto, as applicable, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and thereto, as
applicable, and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement and the other Credit
Documents by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Agreement or such other Credit Document,
as applicable.

Section 9.07Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 9.08Right of Set off

  If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but not including (i) trust accounts, (ii)
any asset, Securities or

95

 

--------------------------------------------------------------------------------

 

 

other property right of any Borrower or any of their respective Subsidiaries
held solely as a fiduciary or otherwise for the benefit of another Person and
(iii) any other asset, Securities or account with respect to which such set-off
right or the grant of such set-off right would be restricted by applicable law
or regulation including, without limitation, Rule 15c3-3, Rule 8c-1 or Rule
15c2-1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act) at any time held and other obligations at any time
owing by such Lender to or for the credit or the account of the applicable
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09Governing Law; Jurisdiction; Consent to Service of Process

.  (a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the  Borough of Manhattan), and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Credit Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or the other Credit Documents shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any
Borrower or its properties in the courts of any jurisdiction.

(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or  the other Credit Documents in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
the other Credit Documents will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

Section 9.10WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY

96

 

--------------------------------------------------------------------------------

 

 

APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 9.12Confidentiality

.  (a)  Each of the Administrative Agent, each Swingline Lender and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed by the Administrative Agent, any
Swingline Lender or the Lenders (i) to its Affiliates and to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
subject to Section 9.04(b)(ii)(F) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder
(with respect to litigation brought by any Person other than the Administrative
Agent, any Borrower or any Lender, after the applicable Borrower shall have had
notice thereof and the opportunity to seek a protective order or other
appropriate remedy with respect thereto), (vi) subject to an agreement
containing provisions no less restrictive than those of this Section to (1) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (vii) with the consent of the
applicable Borrower or (vii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrowers.  For the purposes of this Section,
“Information” means all information received from any Borrower or its designees
relating to any Borrower or its business, other than any such information that
is available to the Administrative Agent, any Swingline Lender or any Lender on
a nonconfidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

97

 

--------------------------------------------------------------------------------

 

 

(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING EACH BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.  

(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
ANY BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
EACH BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 9.13Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

Section 9.14USA PATRIOT ACT

.  Each Lender that is subject to the requirements of the USA PATRIOT Act of
2001 (the “Patriot Act”) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Patriot Act.

Section 9.15No Fiduciary Duty

. Neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to any Borrower or its Affiliates arising out of or in connection
with this Agreement or any of the other Credit Document, and the relationship
between Administrative Agent and Lenders, on one hand, and any Borrower or its
Affiliates, on

98

 

--------------------------------------------------------------------------------

 

 

the other hand, in connection herewith or therewith is solely that of debtor and
creditor.  Each Borrower agrees that it will not assert any claim against either
the Administrative Agent or any Lender based on an alleged breach of fiduciary
duty by either the Administrative Agent or any Lender in connection with this
Agreement and any other Credit Documents.

Section 9.16Acknowledgement and Consent to Bail-In of EEA Financial Institutions

. Notwithstanding anything to the contrary in any Credit Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally blank]

 

 

99

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE JONES FINANCIAL COMPANIES, L.L.L.P., as a Borrower

 

 

By:/s/ Mark Rawlins

Name: Mark Rawlins

Title: a General Partner

 

 

EDWARD D. JONES & CO., L.P., as a Borrower

 

 

By:/s/ Mark Rawlins

Name: Mark Rawlins

Title: a Principal

 

 




 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swingline Lender and Lender

 

 

By:/s/ Kortney Knight

Name: Kortney Knight

Title: Vice President

 

 




 

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK,

as a Co-Syndication Agent, Swingline Lender and Lender

 

By:/s/ MaryAnn Lemonds

Name: MaryAnn Lemonds

Title: Senior Vice President

 

 




 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Co-Syndication Agent, Swingline Lender and Lender

 

 

By:/s/ Jocelyn Boll

Name:  Jocelyn Boll

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01
Eligible Assets

Asset Class

Advance

Max Moody’s

Min Moody’s

Max S&P

Min S&P

Tenor

Min Price

Maximum Issuer Concentration

 

FIRM PLEDGED SECURITIES ONLY

 

Certificate of Deposit (CD)

95%

P-2

P-2

A-2

A-2

<1 year

---

100%

Certificate of Deposit (CD)

98%

P-1

P-1

A-1+

A-1

<1 year

---

100%

US Government Agencies and GSEs

95%

Not available

Not available

Not available

Not available

---

---

100%

US Government Agencies and GSEs Zero Coupon

95%

Not available

Not available

Not available

Not available

---

---

100%

US Inflation Protected Security (TIPS)

95%

Not available

Not available

Not available

Not available

---

---

100%

US Treasury Bills

99%

---

---

---

---

---

---

100%

US Treasury Bonds

95%

---

---

---

---

---

---

100%

US Treasury Notes

97%

---

---

---

---

---

---

100%

US Treasury STRIPS

95%

---

---

---

---

---

---

100%

 

CUSTOMER PLEDGED SECURITIES ONLY

 

Equities Common Stocks – Listed

75%

---

---

---

---

---

$5.00

5%1

 




 

1 

Issuer concentration limit for Equities is measured against all Equities
securing Customer Loans.  

 

--------------------------------------------------------------------------------

 

 

Schedule 2.01
Commitments

Lender

Commitment

JPMorgan Chase Bank, N.A.

$75,000,000

Fifth Third Bank

$75,000,000

Wells Fargo Bank, National Association

$75,000,000

Bank of Montreal

$45,000,000

The Bank of New York Mellon

$45,000,000

The Northern Trust Company

$45,000,000

U.S. Bank National Association

$45,000,000

Bank of America, N.A.

$19,000,000

Commerce Bank

$19,000,000

PNC Bank, National Association

$19,000,000

SunTrust Bank

$19,000,000

UMB Bank, N.A.

$19,000,000

TOTALS

$500,000,000

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.01(q)
Filing Offices

Entity Name

Jurisdiction of Formation

Filing Office

Edward D. Jones & Co., L.P.

Missouri

Secretary of State of the State of Missouri

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.03(a)
Liens

Edward D. Jones & Co., L.P. – UCC 1 Financing Statement No. 16062075257007 filed
with the Missouri Secretary of State

Firm and Customer securities pledged to Northern Trust under the Third Amended
and Restated Pledge and Collateral Administration Agreement dated June 13, 2016,
and used to secure uncommitted lines of credit with several banks

 

Edward Jones Trust Company – UCC-1 Financing Statement No. 20030132229F filed
with the Missouri Secretary of State, as continued and amended

Blanket Filing – All investment property, instruments, and deposit accounts
which Debtor now owns or hereafter acquires and any replacements or proceeds
thereof, including: (1) Federal Home Loan Bank of Des Moines Stock; (2) Funds on
deposit with Secured Party; (3) Promissory notes and other negotiable and
non-negotiable instruments and all related collateral, guarantees, and other
supporting obligations including mortgages, deeds of trust and other real
property security interests; (4) Securities or obligations issued by the US
government or its agencies, including but not limited to mortgage-backed
securities issued or guaranteed by Federal Home Loan Mortgage Corp., Federal
National Mortgage Assoc. and the Government National Mortgage Assoc.; and (5)
Privately issued mortgage-backed securities, collateralized mortgage
obligations, real estate mortgage investment conduits, or regulated investment
companies; Secured Party: Federal Home Loan Bank of Des Moines.

While the lien on file related to the predecessor to Edward Jones Trust Company
(EJTC), Boone National Savings and Loan, since August 2006 the EJTC Charter with
the OTS has precluded borrowings by EJTC

 

Edward Jones – Form 1C Financing Statement No. 200807071456-8028-0120 filed with
the Ontario Ministry of Consumer and Business Services

Collateral is generally described as "Accounts and Other"; Secured Party: CDS
Clearing and Depository Services Inc.; uncommitted facility, no stated amount.
Allows CDS to use Edward Jones securities in its possession from time to time to
cover any settlement failures

 

Edward Jones – Form 1C Financing Statement No. 20141210-1739-1590-5804 filed
with the Ontario Ministry of Consumer and Business Services

Collateral is generally described as "personal property in respect of the Master
Securities Loan Agreement (2000 version) dated as of April 6, 2010"; Secured
Party: UBS Securities LLC.

 

Edward Jones – Form 1C Financing Statement No. 20090916-1452-1530-5134 filed
with the Ontario Ministry of Consumer and Business Services

Collateral is generally described as "reference receiver of credit agreement for
CDSX service"; Secured Party: Bank of Montreal.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.03(b)
Debt

The Jones Financial Companies, L.L.L.P. – Indemnification Agreement

Regarding fronted insurance policies written by Travelers Casualty and Surety
Company of America: Indemnifier agrees to make Travelers whole for any expenses
incurred as a result of claims made against these insurance policies

 

The Jones Financial Companies, L.L.L.P. and Subsidiaries – Contractual
Commitments

The Partnership would be subject to termination fees in the event the
Partnership terminated existing contractual commitments with certain vendors
providing ongoing services primarily for information technology, operations and
marketing

 

Edward D. Jones & Co., L.P. – Expense Reimbursement Agreement

Issued 1995, to Edward Jones Trust Company, potential monthly reimbursement of
expenses of Edward Jones Trust Company in excess of gross revenue if monthly
request submitted

 

Edward Jones (An Ontario Limited Partnership) – Indemnification Agreement

Regarding the fronted insurance policy (or policies) written by Great American –
Insurance Agents Errors & Omissions: Indemnifier agrees to make Great American
whole for any expenses incurred as a result of claims made against this
insurance policy (or policies)

 

Olive Street Investment Advisers, LLC – Expense Limitation Agreement

Olive Street Investment Advisers, LLC has agreed to reduce fees and reimburse
certain Bridge Builder fund(s) expenses to the extent necessary to maintain a
maximum annual operating expense limit for the fund(s)

 

Passport Research, Ltd. – Expense Limitation Agreement

Passport Research, Ltd. has agreed to reduce fees and reimburse certain Edward
Jones Money Market Fund expenses to the extent necessary to maintain a maximum
annual operating expense limit for the Fund

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.03(g)
Investments

THE JONES FINANCIAL COMPANIES, L.L.L.P.

Customer Account Protection Company Holdings, Inc.
Provider of excess SIPC insurance to clients through September 30, 2009
Book value of investment of $5,000,000

 

THE JONES FINANCIAL COMPANIES, L.L.L.P.

Investment in Olive Street Investment Advisers, LLC as seed capital for current
or future fund offerings

 

EDWARD D. JONES & CO, L.P.

Mutual Funds held by the U.S. broker-dealer, held to economically hedge future
liabilities related to the non-qualified deferred compensation plan

 

EDWARD D. JONES & CO, L.P.

Investment in Depository Trust Company by the U.S. broker-dealer, 504.09 shares

 

EDWARD JONES TRUST COMPANY

Investment in Qualified Thrift Investments to maintain compliance as a Qualified
Thrift Lender by the Home Owners' Loan Act

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.03(h)
Sale and Leasebacks

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.03(i)
Transactions with Affiliates

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.03(k)
Restrictive Agreements

None.




 

--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.Assignor:______________________________

2.Assignee:______________________________

[and is an Affiliate/Approved Fund of [identify Lender]2]

3.

Borrowers:The Jones Financial Companies, L.L.L.P. and Edward D. Jones & Co.,
L.P.

4.

Administrative Agent:JPMorgan Chase Bank, N.A., as administrative agent under
the Credit Agreement

5.

Credit Agreement:The Credit Agreement dated as of September 21, 2018 among The
Jones Financial Companies, L.L.L.P., a

 

2    

Select as applicable.



--------------------------------------------------------------------------------

 

 

Missouri limited liability limited partnership (“JFC”), Edward D. Jones & Co.,
L.P., a Missouri limited partnership (“EDJ”, and together with JFC,
collectively, the “Borrowers”, or each individually, a “Borrower”), the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto.

6.

Assigned Interest:

 

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

$

$

%

$

$

%

$

$

%

 

Effective Date:   ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

 

 

NAME OF ASSIGNOR

 

 

By:

Name:

Title:

 

 

 

 

 

 

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

2

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNEE

 


NAME OF ASSIGNEE

 

 

By:

Name:

Title:

 

 

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent

 

 

By

Name:

Title:

 

 

[Consented to:]5

 

THE JONES FINANCIAL COMPANIES, L.L.L.P.

 

 

By

Name:

Title:

 

 

EDWARD D. JONES & CO., L.P.

 

 

By

Name:

Title:

 

 

4  

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5  

To be added only if the consent of the Borrowers and/or other parties (e.g.
Swingline Lender) is required by the terms of the Credit Agreement.

3

 

--------------------------------------------------------------------------------

 

 

 

[NAME OF ANY OTHER RELEVANT PARTY]

 

 

By

Name:

Title:

 

4

 

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a)(ii) and Section
5.01(a)(iii) thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

FINANCIAL COVENANT COMPUTATIONS

Terms not otherwise defined herein are used as defined in the Credit Agreement
dated as of September 21, 2018  (the “Credit Agreement”), among The Jones
Financial Companies, L.L.L.P., a Missouri limited liability limited partnership
(“JFC” or “Parent”), Edward D. Jones & Co., L.P., a Missouri limited partnership
(“EDJ”, and together with JFC, collectively, the “Borrowers”, or each
individually, a “Borrower”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto.

With respect to EDJ only:

I.

Minimum Consolidated Tangible Net Worth

1.

Consolidated Tangible Net Worth

 

a.

All amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of EDJ and its Subsidiaries under intercompany partnership capital
at such date$_____

 

b.

Amount of all intangible items included in I.1(a), including, without
limitation, goodwill, franchises, licenses, patents, trademarks, trade names,
copyrights, service marks, brand names and write-ups of assets (other than
non-cash gains resulting from mark to market adjustments of securities positions
made in the ordinary course of business) (but only to the extent that such items
would be included on a consolidated balance sheet of EDJ and its Subsidiaries in
accordance with GAAP)$_____

 

I.1

Consolidated Tangible Net Worth: (I.1(a) - I.1(b))  $_____

2

Minimum TNW

 

I.2.

$1,344,410,250

3.

Minimum Consolidated Tangible Net Worth: Is I.1 greater than I.2?  [Y/N]

II.

Minimum Regulatory Net Capital

A

B

C

Regulatory Net Capital

6% of its aggregate debit items calculated using the alternative standard for
net capital calculation

Is A greater than B?

 

 

[Y/N]

 

With respect to JFC only:

I.

Total Capitalization

1.

Consolidated Total Debt

 

--------------------------------------------------------------------------------

 

 

a.

Aggregate stated balance sheet amount of all Debt of the Parent and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP6$_____

2.

Total Capitalization

 

a.

JFC’s partnership capital subject to mandatory redemption, net of reserves for
anticipated withdrawals and partnership loans, as determined in accordance with
GAAP$_____

 

b.

Consolidated Total Debt7 from Line 1.a.$_____

 

I.2.

Total Capitalization: (2.a. + 2.b.)$_____

3.

Leverage Ratio (I.1 / I.2): ____%

Is I.1 / I.2 less than 35%? [Y/N]

II.

Minimum Partnership Capital

1.

Total Partnership Capital

 

a.

JFC’s partnership capital subject to mandatory redemption, net of reserves for
anticipated withdrawals and partnership loans, as determined in accordance with
GAAP$_____

2.

Minimum Partnership Capital

 

II.2.

$1,884,000,000

3.

Minimum Partnership Capital: Is II.1 greater than II.2?  [Y/N]

 

 

6    

Calculation shall (i) exclude operating leases and Ordinary Course Operating
Debt and (ii) notwithstanding the foregoing or anything else to the contrary set
forth in the Credit Agreement, include any Debt that has the effect of
increasing regulatory capital of such Person as reflected in any financial
statement of such Person (including the footnotes thereto).

7  

Without duplication of JFC’s Partnership Capital.

 

--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 21, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Jones Financial Companies, L.L.L.P. (“JFC”), Edward D.
Jones & Co., L.P (“EDJ”, and together with JFC, collectively, the “Borrowers”,
or each individually, a “Borrower”), each lender from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payment in connection with any Loan
Document are effectively connected with a United States trade or business
conducted by the undersigned.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or
successor form).  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

 

By:
Name:
Title:

 

Date: ________ __, 20[  ]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 21, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Jones Financial Companies, L.L.L.P. (“JFC”), Edward D.
Jones & Co., L.P (“EDJ”, and together with JFC, collectively, the “Borrowers”,
or each individually, a “Borrower”), each lender from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with a United States trade or business conducted by the undersigned.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

 

By:
Name:
Title:

 

Date: ________ __, 20[  ]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 21, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Jones Financial Companies, L.L.L.P. (“JFC”), Edward D.
Jones & Co., L.P (“EDJ”, and together with JFC, collectively, the “Borrowers”,
or each individually, a “Borrower”), each lender from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no
payments in connection with any Loan Documents are effectively connected with a
United States trade or business conducted by the undersigned or its direct or
indirect partners/members.

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY (or
successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:
Name:
Title:

 

 

--------------------------------------------------------------------------------

EXHIBIT C-4

Date: ________ __, 20[  ]

 

--------------------------------------------------------------------------------

 

 

 

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 21, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Jones Financial Companies, L.L.L.P. (“JFC”), Edward D.
Jones & Co., L.P (“EDJ”, and together with JFC, collectively, the “Borrowers”,
or each individually, a “Borrower”), each lender from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned or its direct or indirect
partners/members.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY (or successor form) accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY (or
successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor
form) from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------

 

[NAME OF LENDER]

 

 

By:
Name:
Title:

 

Date: ________ __, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

BORROWING REQUEST

Date: [●]

JPMorgan Chase Bank, N.A.,
    as Administrative Agent
500 Stanton Christiana Road
NCC 5, Floor 1
Newark, DE 19713

Attention:  Michelle Keesee (12012443577@TLS.ldsprod.com) and Ryan Kelley
(cib.cps.ops@jpmorgan.com)

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement dated September 21, 2018 (the
“Credit Agreement;” all capitalized terms used but not defined herein are used
as defined in the Credit Agreement) among The Jones Financial Companies,
L.L.L.P. (“JFC”), Edward D. Jones & Co., L.P. (“EDJ”, and together with JFC,
collectively, the “Borrowers”, or each individually, a “Borrower”), each lender
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents parties thereto and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Revolving Borrowing”) as required by Section 2.03 of the Credit Agreement:

 

(i)

Borrower is [The Jones Financial Companies, L.L.L.P.] [Edward D. Jones & Co.,
L.P.]

(ii)Borrower hereby requests to borrow $[●]8.

(iii)The Business Day of the Revolving Borrowing is [●].

(iv)The Type of advances comprising the Revolving Borrowing is [●]9.

(v)[The initial Interest Period of the Revolving Borrowing is [●].]10

 

8

Amount of Borrowing to comply with Section 2.02(c) of the Credit Agreement.

9

Specify whether the Revolving Borrowing is to be (i) in the case of JFC, a
Eurodollar Borrowing or an ABR Borrowing or (ii) in the case of EDJ, a Federal
Funds Rate Borrowing or a Eurodollar Borrowing.

10

Applicable for Eurodollar Borrowings only.  Must comply with the definition of
“Interest Period” and can be a period of one, two, three or six months.

 

--------------------------------------------------------------------------------

EXHIBIT D

(vi) [The Loans are [Secured Loans] [Unsecured Loans]].11

(vii) [The Loans are [Customer Loans] [Firm Loans]].12

(viii) [The Eligible Assets pledged are [Customer Pledged Eligible Assets] [Firm
Pledged Eligible Assets]].13

(ix)[The Loan Date14 is [●]].15

The undersigned hereby certifies the following as of the date of the Revolving
Borrowing:

 

(A)

The representations and warranties of [EDJ][JFC]contained in each Credit
Document, other than the representations and warranties contained in Section
3.01(e), in the last sentence of Section 3.01(f) and in Section 3.01(l)(ii) of
the Credit Agreement, are true and correct in all material respects on and as of
the date of the Revolving Borrowing (except those representations and warranties
that are qualified by “materiality”, “Material Adverse Effect” or similar
language, in which case such representation or warranty is true and correct in
all respects), and except to the extent any such representation or warranty is
stated to relate solely to an earlier date (other than the Effective Date), in
which case such representation or warranty is true and correct in all material
respects on and as of such earlier date (except those representations and
warranties that are qualified by “materiality”, “Material Adverse Effect” or
similar language, in which case such representation or warranty is true and
correct in all respects as of such earlier date).

 

(B)

At the time of and immediately after giving effect to such Revolving Borrowing,
no Default or Event of Default shall have occurred and be continuing.

Delivery of an executed counterpart of this Notice of Borrowing by electronic
means shall be effective as delivery of an original executed counterpart of this
notice of borrowing.

Wire Instructions:

[The Jones Financial Companies, L.L.L.P.]
[Edward D. Jones & Co., L.P.]

Bank:  [●]

 

11

Applicable for Borrowings by EDJ only.

12

Applicable for Borrowings of Secured Loans by EDJ only.

13

Applicable for Borrowings of Secured Loans by EDJ only.

14    

“Loan Date” means collectively, the Customer Loan Date and/or the Firm Loan
Date.

15

Applicable for Borrowings of Secured Loans by EDJ only.

 

--------------------------------------------------------------------------------

EXHIBIT D

ABA:  [●]

Account:  [●]

Reference: [●]

Attn:

Very truly yours,

[The Jones Financial Companies, L.L.L.P.

By:_____________________


Name:

Title:  ]

[Edward D. Jones & Co., L.P.

By:_____________________

Name:

Title:  ]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT E

 

[FORM OF]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,
    as Administrative Agent
500 Stanton Christiana Road
NCC 5, Floor 1
Newark, DE 19713

Attention:  Michelle Keesee (12012443577@TLS.ldsprod.com) and Ryan Kelley
(cib.cps.ops@jpmorgan.com)

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of September 21, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Jones Financial Companies, L.L.L.P., a Missouri
limited liability limited partnership (“JFC”), Edward D. Jones & Co., L.P., a
Missouri limited partnership (“EDJ”, and together with JFC, collectively, the
“Borrowers”, or each individually, a “Borrower”), the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto.  Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

This notice constitutes an Interest Election Request and [JFC][EDJ] hereby gives
you notice, pursuant to Section 2.08 of the Credit Agreement, that it requests
the conversion or continuation of a Revolving Borrowing under the Credit
Agreement, and in that connection such Borrower specifies the following
information with respect to such Revolving Borrowing and each resulting
Revolving Borrowing:

 

1.

Borrowing to which
this request applies:_______________________________
Principal Amount:_______________________________
Type16:_______________________________
Interest Period17:_______________________________

 

16

Specify whether (i) in the case of JFC, a Eurodollar Borrowing or an ABR
Borrowing or (ii) in the case of EDJ, a Federal Funds Rate Borrowing or a
Eurodollar Borrowing.

17

Applicable for Eurodollar Borrowings only.  Specify the length of the current
Interest Period and the last day thereof.

 

--------------------------------------------------------------------------------

EXHIBIT E

 

2.

Effective date of this election18:_______________________________

 

3.

Resulting Borrowing[s]19
Principal Amount20:_______________________________

 



Type21:_______________________________
Interest Period22:_______________________________




 

18

Must be a Business Day.

19

If different options are being elected with respect to different portions of the
Borrowing, provide the information required by this item 3 for each resulting
Borrowing.  Each resulting Borrowing shall be subject to Section 2.02(c) of the
Credit Agreement.

20

Indicate the principal amount of the resulting Borrowing.  Must comply with
Section 2.02(c) of the Credit Agreement.

21

Specify whether the resulting Borrowing is to be (i) in the case of JFC, a
Eurodollar Borrowing or an ABR Borrowing or (ii) in the case of EDJ, a Federal
Funds Rate Borrowing or a Eurodollar Borrowing.

22

Applicable only if the resulting Borrowing is to be a Eurodollar
Borrowing.  Must comply with the definition of “Interest Period” and can be a
period of one, two, three or six months.

 

--------------------------------------------------------------------------------

EXHIBIT E

Very truly yours,

 

[THE JONES FINANCIAL COMPANIES, L.L.L.P.

by

 

 

 

Name:

 

Title:]

 

[EDWARD D. JONES &  CO., L.P.

by

 

Name:

Title:]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

PROMISSORY NOTE

[_], 20[__]
New York, New York

FOR VALUE RECEIVED, [THE JONES FINANCIAL COMPANIES, L.L.L.P., a Missouri limited
liability limited partnership (“JFC”)] [EDWARD D. JONES & CO., L.P., a Missouri
limited partnership (“EDJ”)] (the “Borrower”), hereby promises to pay to
[____________________________] (the “Bank”), for account of its respective
applicable lending offices provided for by the Credit Agreement referred to
below, at the principal office of JPMorgan Chase Bank, N.A. the principal sum of
[_______________] dollars (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Bank to the Borrower under the
Credit Agreement), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Bank to the Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Bank on its books
and, prior to any transfer of this Note, endorsed by the Bank on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Loans made by the Bank.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

This Note is one of the Notes referred to in the Credit Agreement dated as of
September 21, 2018  (as amended, supplemented, amended and restated, or
otherwise modified and in effect from time to time, the “Credit Agreement”)
among The Jones Financial Companies, L.L.L.P., Edward D. Jones & Co., L.P., the
lenders parties thereto (including the Bank), JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents parties thereto, providing for Loans
in an aggregate principal amount initially not to exceed $500,000,000, and
evidences Loans made by the Bank to the Borrower thereunder. Terms used but not
defined in this Note have the respective meanings assigned to them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted under the Credit Agreement, this Note may not be assigned by
the Bank to any other Person.

 

--------------------------------------------------------------------------------

EXHIBIT F

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

[Remainder of page intentionally left blank]




 

--------------------------------------------------------------------------------

EXHIBIT F

 

[THE JONES FINANCIAL COMPANIES, L.L.L.P.



By:Name:

Title:]

 

 

[EDWARD D. JONES &  CO., L.P.



By:Name:

Title:]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF LOANS

This Note evidences Loans made under the within-described Credit Agreement to
the Borrower, on the dates, in the principal amounts, of the Types, bearing
interest at the rates and having Interest Periods (if applicable) of the
durations set forth below, subject to the payments, continuations, conversions
and prepayments of principal set forth below:

Date Made

Principal Amount of Loan

Type of Loan

Interest Rate

Maturity Date of Loan

Amount Paid or Prepaid

Unpaid Principal Amount

Notation Made by

 




 

--------------------------------------------------------------------------------

EXHIBIT G

 

 

FORM OF SECURITY AGREEMENT

[See attached]

 

 

 

 



--------------------------------------------------------------------------------

EXECUTION COPY

 

SECURITY AGREEMENT

This Security Agreement (this “Agreement”), dated as of September 21, 2018, is
entered into by and among Edward D. Jones & Co., L.P. (“EDJ”) and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”) for the ratable
benefit of the Administrative Agent and the Lenders under that certain Credit
Agreement, dated as of the date hereof, among EDJ, The Jones Financial
Companies, L.L.L.P. (“JFC” or “Parent”, and together with EDJ, collectively the
“Borrowers” or, each individually, a “Borrower”), Fifth Third Bank and Wells
Fargo Bank, National Association, each as a Co-Syndication Agent, the
Administrative Agent and the other agents and Lenders from time to time party
thereto (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the other
agents party thereto have entered into the Credit Agreement, pursuant to which
the Lenders have agreed to make Loans to each Borrower, subject to the terms and
conditions of the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Secured Loans to EDJ under the Credit Agreement that EDJ shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Administrative Agent and the Lenders;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, EDJ hereby
agrees as follows:

Definitions

.  Capitalized terms that are used herein and are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms shall have the
following meanings:

“Collateral” has the meaning assigned to such term in Section 3(b) of this
Agreement.

“Control” means “control” as defined in the UCC for the relevant type of
property.

“Customer Obligations” mean all Obligations related to the Customer Loans.

“Customer Release” has the meaning as defined in Section 5(a) of this Agreement.

“Firm Obligations” mean all Obligations related to the Firm Loans.

“Firm Release” has the meaning as defined in Section 5(b) of this Agreement.

“Obligations” shall mean “Obligations” as defined in the Credit Agreement of EDJ
under any Credit Document in any way relating to a Secured Loan.

“Participant Account” means an account maintained by DTC as a Securities
Intermediary for EDJ to which Securities transactions of EDJ effected through
the facilities of DTC are debited and credited in the manner specified in the
rules and procedures of DTC.

“Permitted Liens” means (a) Liens securing the payment of taxes not yet due, (b)
other Liens which arise by operation of law, and not as a result of any default
and liens securing

 

--------------------------------------------------------------------------------

 

the payment of taxes (provided that, in each case, such Liens do not materially
interfere with EDJ’s use of the Pledged Eligible Assets, lessen the value of the
Pledged Eligible Assets as Collateral in a manner that causes a Deficiency or
impair the Lien held by the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders, in the Pledged Eligible Assets), (c) Liens
in favor of DTC pending (i) completion of the settlement with respect to Pledged
Eligible Assets on the date of delivery of DTC Instruction relating to such
Pledged Eligible Assets or (ii) the Release of Pledged Eligible Assets and
(d) Liens in favor of the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders.

“Pledgee Account” means a pledgee account maintained by DTC as a Securities
Intermediary for the Administrative Agent to which Securities transactions of
the Administrative Agent effected through the facilities of DTC are debited and
credited in the manner specified in the rules and procedures of DTC.

“Redesignation Event” means any day for which a Deficiency exists and the
aggregate Loan Value of the Pledged Eligible Assets equals or exceeds the total
Revolving Credit Exposure related to Secured Loans but there is either a
Customer Loan Deficiency or a Firm Loan Deficiency, in each case, as of such
preceding Business Day.

“Release” means a Customer Release or a Firm Release, as the context may
require.

“Securities Account” means a “securities account” as defined in Section 8-501 of
the UCC.

“Securities Intermediary” means a “securities intermediary” as defined in
Section 8-102 of the UCC.

“Security” or “Securities” means “financial asset” as defined in Section 8-102
of the UCC.

“Security Entitlement” means a “security entitlement” as defined in Section
8-102 of the UCC.

“Transfer” means, in the case of a Security and/or Security Entitlement,
including without limitation, a Security and/or Security Entitlement with
respect to Pledged Eligible Assets, a Securities Intermediary indicating by book
entry that such Security and/or Security Entitlement has been credited to the
transferee’s Securities Account.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

Representations and Warranties of EDJ

.  EDJ represents and warrants to the Administrative Agent and each Lender as
follows:

(a)At the time of delivery by EDJ of any Borrowing Request and of any DTC
Instruction as described in Section 2.03 of the Credit Agreement, and at the
time of delivery by EDJ of any Securities and/or Security Entitlements to the
Pledgee Account, EDJ will have the right to pledge, assign and transfer to the
Administrative Agent, and to grant to the Administrative Agent, for the ratable
benefit of the Administrative Agent and the Lenders, a security interest in the
Pledged Eligible Assets referred to therein or such other Securities and/or
Security Entitlements delivered by EDJ to the Pledgee Account.

(b)Upon:

(i)the satisfaction by EDJ of the requirements of Section 3 of this Agreement;
and

2

--------------------------------------------------------------------------------

 

(ii)the Transfer by DTC debiting the Participant Account for, and crediting to
the Pledgee Account, Security Entitlements designated by DTC (pursuant to the
direction of EDJ) from time to time as Firm Pledged Eligible Assets, resulting
in the Administrative Agent having Control of such Security Entitlements
pursuant to Section 8-106(d)(1) of the UCC,

the Administrative Agent will have, for the ratable benefit of the
Administrative Agent and the Lenders, a valid first priority perfected security
interest in such Securities and/or Security Entitlements securing payment and
performance of the Obligations, which security interest will be free of adverse
claims (other than Permitted Liens).

(c)Upon:

(i)the satisfaction by EDJ of the requirements of Section 3 of this Agreement;
and

(ii)the Transfer by DTC debiting the Participant Account for, and crediting to
the Pledgee Account, Security Entitlements designated by DTC (pursuant to the
direction of EDJ) from time to time as Customer Pledged Eligible Assets,
resulting in the Administrative Agent having Control of such Security
Entitlements pursuant to Section 8-106, including, without limitation,
8-106(d)(1) of the UCC,

the Administrative Agent will have, for the ratable benefit of the
Administrative Agent and the Lenders, a valid first priority perfected security
interest in such Securities and/or Security Entitlements securing payment and
performance of the Customer Obligations, which security interest will be free of
adverse claims (other than Permitted Liens).

(d)All information set forth in each Borrowing Request will be true and correct
in all material respects as of the date of delivery to the Administrative Agent
of such Borrowing Request.

Pledge; Perfection of Lien

.  (a) As security for the prompt and complete payment and/or performance when
due (whether at stated maturity, by acceleration or otherwise) of all Customer
Obligations, EDJ hereby pledges, assigns and transfers to the Administrative
Agent, and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders, a security interest in any and all rights,
title and interests of EDJ from time to time in and to all Securities and/or
Security Entitlements from time to time credited at the direction of EDJ to the
Pledgee Account and not released therefrom pursuant to Section 4, Section 5 or
Section 6, and any Securities and/or Security Entitlements or cash received in
exchange therefor or on account of payments thereon while such Securities and/or
Security Entitlements are held in the Pledgee Account or otherwise by the
Administrative Agent pursuant to Section 8.  

(b) As security for the prompt and complete payment and/or performance when due
(whether at stated maturity, by acceleration or otherwise) of all Firm
Obligations, EDJ hereby pledges, assigns and transfers to the Administrative
Agent, and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders, a security interest in

3

--------------------------------------------------------------------------------

 

any and all rights, title and interests of EDJ from time to time in and to all
Securities and/or Securities Entitlements (but excluding any such Securities
designated by DTC (pursuant to the direction of EDJ) from time to time, as
Customer Pledged Eligible Assets and any related Securities Entitlements) from
time to time credited at the direction of EDJ to the Pledgee Account and not
released therefrom pursuant to Section 4, Section 5 or Section 6, and any
Securities (including Securities Entitlements) or cash received in exchange
therefor or on account of payments thereon while such Securities (including
Securities Entitlements) are held in the Pledgee Account or otherwise by the
Administrative Agent pursuant to Section 8 (the foregoing, as set forth in both
Section 3(a) and Section 3(b) herein, collectively, the “Collateral”).  

(c) In order to perfect the security interest of the Administrative Agent for
the ratable benefit of the Administrative Agent and the Lenders therein, EDJ
shall, prior to or concurrently with the delivery of each Borrowing Request,
take such action as is required under DTC’s rules and procedures to direct DTC
to Transfer to the Administrative Agent on its books (by debiting the
Participant Account and crediting the Pledgee Account) the Securities and/or
Security Entitlements with respect to the Pledged Eligible Assets referred to in
the Borrowing Request (or such other Securities and/or Security Entitlements in
lieu thereof or in addition thereto as EDJ may determine), such that the
Administrative Agent shall have Control of such Securities and/or Security
Entitlements pursuant to Section 8-106(d)(1) of the UCC.

Disposition of Pledged Eligible Assets When No Secured Loans Are Outstanding

.  (a) Upon the request of EDJ, at any time when there are no Customer Secured
Loans outstanding (either because no Customer Secured Loans have been made to
EDJ, any Customer Secured Loans that have been made to EDJ have been repaid in
full or any Customer Secured Loans that have been made to EDJ have been
redesignated as Unsecured Loans) and no other Customer Obligations that are then
due and payable are unpaid, at the sole cost and expense of EDJ, the
Administrative Agent shall promptly (and in the event of a request made by EDJ
prior to 3:00 p.m., New York City time by not later than the close of business
on the same Business Day and in the event of a request made by EDJ on or after
3:00 p.m., New York City time by not later than 10:00 a.m. New York City time on
the next following Business Day) cause to be Transferred by taking such action
as is required under DTC’s rules and procedures to cause DTC to Transfer to EDJ
on its books by debiting the Pledgee Account and crediting the Participant
Account, all or such portion of Securities and/or Security Entitlements
designated by DTC (pursuant to the direction of EDJ) from time to time as
Customer Pledged Eligible Assets then subject to the Control of the
Administrative Agent as shall be requested by EDJ, and upon such Transfer the
Administrative Agent’s security interests for the ratable benefit of the
Administrative Agent and the Lenders in such Securities and/or Security
Entitlements shall automatically terminate and be released without any further
action by any other Person.

(b) Upon the request of EDJ, at any time when there are no Secured Loans
outstanding (either because no Secured Loans have been made to EDJ, any Secured
Loans that have been made to EDJ have been repaid in full or any Secured Loans
that have been made to EDJ have been redesignated as Unsecured Loans) and no
other Obligations that are then due and payable are unpaid, at the sole cost and
expense of EDJ, the Administrative Agent shall promptly (and in the event of a
request made by EDJ prior to 3:00 p.m., New York City time by not later than the
close of business on the same Business Day and in the event of a request made by
EDJ on or

4

--------------------------------------------------------------------------------

 

after 3:00 p.m., New York City time by not later than 10:00 a.m. New York City
time on the next following Business Day) cause to be Transferred by taking such
action as is required under DTC’s rules and procedures to cause DTC to Transfer
to EDJ on its books by debiting the Pledgee Account and crediting the
Participant Account, all or such portion of Securities and/or Security
Entitlements designated by DTC (pursuant to the direction of EDJ) from time to
time as Firm Pledged Eligible Assets then subject to the Control of the
Administrative Agent as shall be requested by EDJ, and upon such Transfer the
Administrative Agent’s security interests for the ratable benefit of the
Administrative Agent and the Lenders in such Securities and/or Security
Entitlements shall automatically terminate and be released without any further
action by any other Person.

Release of Pledged Eligible Assets When Secured Loans are Outstanding

.  (a) At any time when there are Customer Secured Loans outstanding, at the
request of EDJ, the Administrative Agent shall promptly (and in the event of a
request made by EDJ prior to 3:00 p.m., New York City time by not later than the
close of business on the same Business Day and in the event of a request made by
EDJ on or after 3:00 p.m., New York City time by not later than 10:00 a.m. New
York City time on the next following Business Day) cause to be Transferred, at
the sole cost and expense of EDJ, by taking such action as is required under
DTC’s rules and procedures  to cause DTC to Transfer and release to EDJ on its
books by debiting the Pledgee Account and crediting the Participant Account
(such release, a “Customer Release”) such portion of the Securities and/or
Security Entitlements designated by DTC (pursuant to the direction of EDJ) from
time to time as Customer Pledged Eligible Assets then subject to the Control of
the Administrative Agent as shall be requested by EDJ and the Administrative
Agent shall make such Customer Release so long as no Customer Loan Deficiency
would exist after giving effect to such Customer Release, and, upon such
Customer Release, the Administrative Agent’s security interests for the ratable
benefit of the Administrative Agent and the Lenders in such Securities and/or
Security Entitlements shall automatically terminate and be released.

(b) At any time when there are Firm Secured Loans outstanding, at the request of
EDJ, the Administrative Agent shall promptly (and in the event of a request made
by EDJ prior to 3:00 p.m., New York City time by not later than the close of
business on the same Business Day and in the event of a request made by EDJ on
or after 3:00 p.m., New York City time by not later than 10:00 a.m. New York
City time on the next following Business Day) cause to be Transferred, at the
sole cost and expense of EDJ, by taking such action as is required under DTC’s
rules and procedures to cause DTC to Transfer and release to EDJ on its books by
debiting the Pledgee Account and crediting the Participant Account (such release
a “Firm Release”) such portion of the Securities and/or Security Entitlements
designated by DTC (pursuant to the direction of EDJ) from time to time as Firm
Pledged Eligible Assets then subject to the Control of the Administrative Agent
as shall be requested by EDJ and the Administrative Agent shall make such Firm
Release so long as no Deficiency would exist after giving effect to such Firm
Release, and, upon such Firm Release, the Administrative Agent’s security
interests for the ratable benefit of the Administrative Agent and the Lenders in
such Securities and/or Security Entitlements shall automatically terminate and
be released.

Redesignation

of Secured Loans.  During (i) any Business Day on which it has received notice
that a Redesignation Event has occurred or (ii) any other Business Day on

5

--------------------------------------------------------------------------------

 

which unpaid Obligations remain outstanding, EDJ may, in each case, deliver to
the Administrative Agent a notice pursuant to which EDJ may (A) in the case of a
redesignation pursuant to clause (i) above (after giving effect to any transfer
of additional Pledged Eligible Assets by EDJ pursuant to Section 3 on such day
or any repayment of Secured Loans pursuant to Section 2.10, Section 2.11 or
Section 2.12 of the Credit Agreement on such day), redesignate one or more
Secured Loans (or portions thereof) which, as of such day, are secured by
Pledged Eligible Assets for which a Deficiency exists on such day as Unsecured
Loans so that, after giving effect to the redesignations indicated in such
notice, no Deficiency shall exist and (B) in the case of a redesignation
pursuant to clause (ii) above, redesignate one or more Secured Loans (or
portions thereof) of EDJ as being Unsecured Loans, so long as, following the
redesignation indicated in such notice, on such day, no Deficiency shall
exist.  Notwithstanding anything herein to the contrary, upon any redesignation
of a Secured Loan as an Unsecured Loan, the Administrative Agent’s security
interest for the ratable benefit of the Administrative Agent and the Lenders in
the Pledged Eligible Assets designated as previously securing such Secured Loan
shall automatically terminate and be released; provided that no such release
shall be permitted if such release would result in a Deficiency.

Further Assurances

.  EDJ agrees that at any time and from time to time, at the sole cost and
expense of EDJ, EDJ will promptly execute and deliver all further instruments
and documents, and take all further action, which are required under any
applicable law, or which the Administrative Agent may reasonably request, in
order to perfect and protect any security interest granted by EDJ to the
Administrative Agent for the ratable benefit of the Administrative Agent and the
Lenders under this Agreement or to enable the Administrative Agent to exercise
and enforce its rights and remedies with respect to any Securities and/or
Security Entitlements pledged under this Agreement.

Remedies Upon Default; Rights Under UCC

.

(a)Upon the occurrence of any Event of Default and at any time thereafter, if an
Event of Default shall then be continuing and any Obligations shall then be
outstanding and due and payable, the Administrative Agent may, subject to
applicable law and the requirements of the Credit Agreement, with respect to any
Pledged Eligible Assets or other Collateral delivered to the Administrative
Agent pursuant to Section 3 that have not been previously released pursuant to
Section 4,  5 or 6 of this Agreement:

(i) direct DTC to Transfer such Pledged Eligible Assets or other Collateral from
the Pledgee Account to the omnibus account of the Administrative Agent or its
nominee; and/or

(ii)sell or order the sale of all or any part of such Pledged Eligible Assets or
other Collateral in any market and at any price deemed by the Administrative
Agent to be fair and reasonable in the circumstances.

(b)The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and, in addition to the rights and remedies provided for
in this Agreement, EDJ agrees that the Administrative Agent shall be entitled to
exercise all of the rights and remedies available to a secured party under the
UCC or under any other

6

--------------------------------------------------------------------------------

 

applicable law.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon EDJ or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may upon the occurrence and during the continuance of an Event of Default,
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit
risk.  The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption by EDJ, which right or equity is hereby
waived and released.  To the extent permitted by applicable law, EDJ waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights permitted under
this Section 8.

Deficiency

.  EDJ shall remain liable for any deficiency if the proceeds of any
application, sale or other disposition of any Collateral are insufficient to pay
the Obligations secured thereby and the reasonable fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency (with regard to fees and disbursements of any attorneys, to the
extent EDJ is required to pay or reimburse such fees and disbursements pursuant
to Section 9.03 of the Credit Agreement).  

Application of Proceeds

.  The Administrative Agent shall apply the net proceeds of any collection,
recovery, receipt, appropriation, realization or sale or any other action taken
by it in respect of the Collateral pursuant to Section 8, after deducting,
subject to Section 9.03 of the Credit Agreement, all costs and expenses of every
kind incurred therein or incidental to the care or safekeeping or otherwise of
any or all of the Collateral or in any way relating to the rights of the
Administrative Agent and the Lenders under this Agreement, including, without
limitation, the expenses and reasonable fees of the Administrative Agent’s and
Lender’s counsel, to the payment in whole or in part of the Obligations or the
Customer Obligations, as the case may be, in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Credit Documents and included in the Obligations or the Customer
Obligations, as the case may be (as reasonably determined by the Administrative
Agent);

Second, to the Administrative Agent for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations or
the Customer Obligations, as the case may be, pro rata among the Lenders
according to the amounts of the Obligations or the Customer Obligations, as the
case may be, then due and owing and remaining unpaid to the Lenders (for the
avoidance of doubt, proceeds of

7

--------------------------------------------------------------------------------

 

Customer Pledged Eligible Assets shall only be applied to the payment of
Customer Obligations);

Third, if any Customer Loan Deficiency exists after the Firm Obligations have
been repaid in full, any excess proceeds from Firm Pledged Eligible Assets shall
be paid to the Administrative Agent for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Customer
Obligations; and

Fourth, any balance remaining after the Obligations or the Customer Obligations,
as the case may be, shall have been paid as set forth above and the Commitments
shall have terminated and after the payment by the Administrative Agent of any
other amount required by any provision of law, the surplus, if any, shall be
paid over to EDJ or as a court of competent jurisdiction may otherwise direct.

The Administrative Agent

.  

(a)Administrative Agent’s Appointment as Attorney-in-Fact, etc.  

(i)EDJ hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority solely after
the occurrence and during the continuance of an Event of Default in the place
and stead of EDJ and in the name of EDJ or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any action and to execute any
instrument which Administrative Agent may reasonably deem necessary or advisable
to create, perfect, protect or enforce the Administrative Agent’s or any
Lender’s interests in the Collateral.

(ii)EDJ hereby irrevocably authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of EDJ in such form and in such
offices as the Administrative Agent reasonably determines is appropriate to
perfect the security interests of the Administrative Agent on behalf of the
Administrative Agent and the Lenders under this Agreement or any other Credit
Document.  

(iii)EDJ hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  All powers, authorizations and agencies contained in
this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.

(b)Duty of Administrative Agent.  The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to exercise reasonable care of at least the same
degree as the Administrative Agent deals with similar property for its own
account.  Neither the Administrative Agent, any Lender nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of

8

--------------------------------------------------------------------------------

 

the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of EDJ or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof, except as otherwise set forth herein.  The powers conferred on
the Administrative Agent hereunder are solely to protect the Administrative
Agent’s interests in the Collateral and shall not impose any duty upon the
Administrative Agent to exercise any such powers.  The Administrative Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to EDJ for any act or failure to act
hereunder, except for its own (or its officers’, directors’, employees’ or
agents’) bad faith, gross negligence or willful misconduct.

(c)Agreement to Appoint Agent for Holding Pledged Eligible Assets.  If the
Administrative Agent shall cease to be a participant of DTC at any time during
the term of the Credit Agreement, the Administrative Agent will promptly enter
into a written agreement with a DTC participant selected by the Administrative
Agent and approved (such approval not to be unreasonably withheld, conditioned
or delayed) by EDJ in advance in writing (which may be an affiliate of the
Administrative Agent) pursuant to which such DTC participant will agree to act
as the Administrative Agent’s agent for the purpose of holding the Securities
and/or Security Entitlements in such DTC participant’s pledgee account with DTC,
and the Administrative Agent will maintain such agreement (or a similar
agreement with another DTC participant selected by the Administrative Agent) so
long as the Credit Agreement remains in effect.

Section 12.Amendments, Waivers and Consents.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 9.02 of the Credit Agreement.  No failure on the part
of the Administrative Agent to exercise, and no delay in exercising any right,
power or remedy under this Agreement shall operate as a waiver of such right,
power or remedy, nor shall any single or partial exercise of any such right,
power or remedy by the Administrative Agent preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

Successors and Assigns

.  This Agreement shall be binding upon EDJ and its successors and assigns, and
shall inure to the benefit of the Administrative Agent and the Lenders and their
successors and assigns; provided, however, that EDJ may not assign any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent.

Notices

.  All notices and other communications provided for under this Agreement shall
be effective if given in accordance with Section 9.01 of the Credit Agreement.

GOVERNING LAW

.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  REGARDLESS OF ANY PROVISION
IN ANY OTHER AGREEMENT, FOR PURPOSES OF THE UCC, NEW YORK SHALL BE JPMORGAN
CHASE BANK, N.A.’S JURISDICTION AND THE LAWS OF THE STATE OF NEW YORK AND THE
LAWS APPLICABLE TO ALL THE ISSUES IN ARTICLE 2(1) OF THE HAGUE SECURITIES
CONVENTION SHALL BE THE LAWS IN FORCE

9

--------------------------------------------------------------------------------

 

IN THE STATE OF NEW YORK.  THE PARTIES AGREE THAT THE FOREGOING SENTENCE AMENDS
ANY APPLICABLE CUSTOMER AGREEMENT THAT COULD COMPRISE PART OF AN ACCOUNT
AGREEMENT GOVERNING THE SECURITIES ACCOUNTS (INCLUDING THE PLEDGEE
ACCOUNT).  JPMORGAN CHASE BANK, N.A. REPRESENTS THAT IT HAS AN OFFICE IN THE
UNITED STATES WHICH IN THE ORDINARY COURSE OF BUSINESS MAINTAINS SECURITIES
ACCOUNTS FOR OTHERS.

Termination

.  Subject to the provisions of Section 17 of this Agreement, this Agreement
shall automatically terminate and the security interests created hereby shall
automatically terminate and be released when all the Obligations have been fully
paid and performed (other than contingent indemnification obligations for which
no claim has been made) and the Commitments under the Credit Agreement have been
terminated, at which time the Administrative Agent shall reassign (or cause to
be reassigned) to EDJ (at EDJ’s sole cost and expense), or to such person or
persons as EDJ shall designate, such of the Collateral (if any) as shall not
have been sold or otherwise applied by the Administrative Agent pursuant to the
terms of this Agreement and shall still be held under this Agreement, together
with appropriate instruments of reassignment and release that may be reasonably
requested by EDJ.

Payments Set Aside

.  Notwithstanding the provisions of Section 16 of this Agreement, to the extent
that EDJ makes a payment or payments to the Administrative Agent or the
Administrative Agent or any Lender enforces its security interests or exercises
its right of setoff under the Credit Documents, and such payment or payments or
the proceeds of such enforcement or setoff or any part of such payment or
payments or proceeds are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligation or part of
such Obligation originally intended to be satisfied shall be revived (and EDJ
shall cause to be pledged to the Administrative Agent, for the ratable benefit
of the Administrative Agent and the Lenders, additional Collateral in an amount
sufficient to secure such Obligation, to the extent necessary in the
Administrative Agent’s sole judgment) and continue in full force and effect as
if such payment had not been made or such enforcement or setoff had not
occurred.

Interpretation; Partial Invalidity

.  Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

Section 19.Survival.  All covenants, agreements, representations and warranties
made by EDJ herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Secured Loans, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any

10

--------------------------------------------------------------------------------

 

accrued interest on any Secured Loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  

Counterparts

.  This Agreement may be executed in any number of counterparts (including by
telecopy or via electronic mail) and by each of the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and both of which taken together shall constitute one and the same agreement.

Section Headings

.  The section headings used in this Agreement are for convenience of reference
only and shall not define or limit the provisions of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement by
their duly authorized officers as of the day and year first above written.

 

EDWARD D. JONES & CO., L.P.

 

 

 

By:


Name:  
Title:    




 

--------------------------------------------------------------------------------

 

ACCEPTED:

 

JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Agent

 

 

 

By:


Name:
Title:

 

 

 

 